CONTRATO DE CON

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 03/2013 QUE ENTRE SI CELEBRAM A UNIÃO, por
intermédio do Ministério do Meio Ambiente, por meio do Serviço Florestal Brasileiro
(SFB), situado no SCEN, Avenida L4 Norte, Trecho 02, Bloco H, em Brasília/DF, CEP
70818-900, neste ato representado por seu diretor-geral, Raimundo Deusdará Filho,
brasileiro, casado, residente e domiciliado em Brasília/DF, portador da Cédula de
Identidade nº 32.619 MMA-DF, inscrito no CPF 152.129.713-49, nomeado pela
Portaria nº 630, de 24 de março de 2015, publicada no Diário Oficial da União de 25 de
março de 2015, nos termos dos arts. 49, $ 1º, e 53, V, ambos da Lei 11.284, de 2 de
março de 2006, conforme Contrato de Gestão, assinado em 08 de março de 2010, com
extrato publicado no DOU de 11 de março de 2010, cujo termo aditivo foi publicado no
DOU de 08 de dezembro de 2014, ou o que venha a substituí-lo, doravante denominada
concedente, e a empresa Patauá Florestal Ltda - SPE, inscrita no CNPJ sob o nº
13.148.025/0001-89, com endereço na Av. Das Esmeraldas, s/n, Setor Comercial,
Distrito de Moraes Almeida, Itaituba/PA, CEP 68.189-000, doravante designada
concessionário, neste ato representada pelo Sr. Agenor Zimmermann, portador da
Carteira de Identidade nº 6.954.498 PC/PA e CPF nº 270.196.161-00, tendo em vista o
que consta do Processo nº 02209.011557/2013-98 e em observância às disposições
contidas na Lei 11.284/2006, no Decreto 6.063, de 20 de março de 2007, e nas
Resoluções do Serviço Florestal Brasileiro sobre o tema, aplicando-se subsidiariamente
a Lei 8.666, de 21 de junho de 1993, mediante as cláusulas e condições a seguir
estabelecidas.

Cláusula 1º - DO OBJETO.

O contrato tem por objeto a concessão florestal para a prática do manejo florestal
sustentável voltada à exploração de produtos florestais madeireiros e não madeireiros,
na Unidade de Manejo Florestal (UMF) III, localizada na Floresta Nacional de
Altamira, conforme polígono, área e memorial descritivo apresentados no Anexo 1
deste contrato (Anexo 1 do Edital de Licitação).

Subcláusula 1.1 — Produtos autorizados.

São passíveis de exploração, sob regime de manejo florestal, os seguintes produtos
florestais: madeira em tora, material lenhoso residual de exploração florestal e produtos
não madeireiros, conforme definições contidas no Anexo 2 deste contrato (Anexo 6 do
Edital de Licitação).

Subcláusula 1.2 — Exclusões.

Os direitos outorgados ao concessionário, nos termos do $ 1º do art. 16 da Lei
11.284/2006, excluem expressamente:

I | atitularidade imobiliária ou preferência em sua aquisição;

Contrato de Concessão Florestal nº 03/2015 — Página 1 de 30

$073/2045-L
Il. o acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções;

II. o uso dos recursos hídricos acima do especificado como insignificante, nos
termos da Lei 9.433, de 8 de janeiro de 1997;

IV. a exploração dos recursos minerais;
V. a exploração de recursos pesqueiros ou da fauna silvestre; e

VI. a comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

Cláusula 2º - CONTRATOS COM TERCEIROS.

O concessionário poderá contratar terceiros para o desenvolvimento de atividades
inerentes ou subsidiárias ao manejo florestal sustentável, por sua conta e risco, sem
prejuízo de suas responsabilidades, vedada a subconcessão.

Los contratos celebrados entre os concessionários e os terceiros serão regidos
pelo direito privado, não se estabelecendo qualquer relação jurídica entre os
terceiros e o poder concedente.

Cláusula 3º - DA PROTEÇÃO DA UMF.

IO concessionário é responsável pela proteção da integridade da UMF e pode
ser responsabilizado por suas ações ou omissões que atentem contra essa
integridade.

T. O concessionário apresentará, antes do início das operações, um plano de
proteção da UMF com as estratégias, medidas e investimentos que serão
realizados, conforme diretrizes a serem editadas pelo SFB.

III. O SFB poderá determinar a construção e manutenção de posto de controle
dotado de estrutura de comunicação e portão de segurança no local de tráfego
da produção oriunda da concessão, conforme padrão a ser estabelecido pelo
SFB.

IV. O concessionário deverá notificar o SFB e o Instituto Chico Mendes de
Conservação da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e em seu entorno.

V. O concessionário é responsável pela sinalização da UMPF, conforme
estabelecido no plano de proteção a que se refere o inciso II desta cláusula, de
acordo com a Resolução SFB nº 11, de 9 de maio de 2012, publicada no
DOU nº 97, de 21 de maio de 2012, seção 1, página 120.

Contrato de Concessão Florestal nº 03/2015 — Página 2 de 30
Clausula 4º - DO REGIME DE PRODUÇÃO.

O regime de produção anual observará o que dispõe a Resolução SFB nº 25, de 2 de
abril de 2014, publicada no DOU nº 64, de 3 de abril de 2014, seção 1, páginas 54 a 56.

Subcláusula 4.1 — Da produção de toras sob regime de manejo florestal sustentável.

Toda a atividade produtiva realizada na UMF contratada está condicionada à aprovação
de seu Plano de Manejo Florestal Sustentável (PMFS), nos termos da legislação, das
normas e das melhores práticas de produção.

I Durante a elaboração do Plano de Manejo Florestal Sustentável da UMF, o
concessionário poderá realizar os estudos necessários para a elaboração do 1º
Plano Operacional Anual, em conformidade com as normas do órgão
ambiental responsável pelo licenciamento da atividade.

Subcláusula 4.2 — Da exploração de produtos florestais não madeireiros.

O manejo de produtos florestais não madeireiros está condicionado às regras e
exclusões estabelecidas no Anexo 2 deste contrato (Anexo 6 do Edital de Licitação).

1 A exploração dos produtos florestais não madeireiros está condicionada às
normas estabelecidas pelo órgão licenciador e pelo Plano de Manejo da Flona
de Altamira.

Subcláusula 4.3 — Do período de produção anual.

O período de produção anual começa em 15 de maio e termina em 15 de dezembro de
cada ano.

I O período de produção anual poderá ser alterado de ofício ou mediante
solicitação acompanhada de fundamentação técnica apresentada pelo
concessionário e aprovada pelo SFB.

Subcláusula 4.4 — Do período de restrição às atividades de corte, arraste e transporte.
IO periodo de restrição das atividades de corte, arraste e transporte na floresta
pública federal no período chuvoso obedecerá ao estabelecido pelo órgão
licenciador competente.
I. Na ausência de período estabelecido conforme o inciso anterior, o

concessionário deverá respeitar o intervalo entre o dia 16 de dezembro de um
ano e o dia 14 de maio do ano imediatamente subsequente.

Contrato de Concessão Florestal nº 03/2015 — Página 3 de 30
Cláusula 5º - DO REGIME ECONÔMICO-FINANCEIRO DA CONCESSÃO
FLORESTAL.

O regime econômico-financeiro do contrato observará a Resolução SFB nº 25/2014,
conforme indicado nos itens a seguir.

Subcláusula 5.1 — O regime econômico-financeiro da concessão florestal compreende
as seguintes obrigações contratuais:

I

H.

HI.

o pagamento de preço calculado sobre os custos de realização do edital da
Concorrência nº 03/2013 da UMF, conforme o art. 37 do Decreto 6.063/2007;

o pagamento de preço, não inferior ao mínimo definido no edital da
Concorrência nº 03/2013, calculado em função da quantidade de produto
auferido do objeto da concessão;

o pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo concessionário com a exploração do objeto da
concessão, conforme estabelecido na Lei 11.284/2006, no Decreto
6.063/2007 e na Resolução SFB nº 25/2014;

. a indisponibilidade pelo concessionário, salvo disposição contratual, dos bens

considerados reversíveis;

a responsabilidade do concessionário de realizar outros investimentos
previstos no edital da Concorrência nº 03/2013 e neste contrato.

Subcláusula 5.2 — Parâmetros e obrigações do regime econômico-financeiro do

contrato.

Os parâmetros do regime econômico-financeiro deste contrato são:

1.

H.

preço contratado pelo produto madeira em tora — R$ 42,03/m”;

ágio do contrato (em %) — 0,07 Y%;

. limite de bonificação em função do ágio — 0,07%;

. valor de referência do contrato (VRC) — R$ 2.047.936,97 (dois milhões,

quarenta e sete mil, novecentos e trinta e seis reais e noventa e sete centavos);
valor mínimo anual:

a) 5% do VRC, no primeiro ano de exigência de pagamento do valor

mínimo anual — R$ 102.396,85 (cento e dois mil, trezentos e noventa e

seis reais e oitenta e cinco centavos) a ser exigido conforme disposição
da Resolução SFB nº 25/2014;

Contrato de Concessão Florestal nº 03/2015 — Página 4 de 30
VI.

VE.

b) 15% do VRC, no segundo ano de exigência de pagamento do valor
mínimo anual — R$ 307.190,55 (trezentos e sete mil, cento e noventa
reais e cinquenta e cinco centavos) a ser exigido conforme disposição da
Resolução SFB nº 25/2014;

e) 30% do VRC, a partir do terceiro ano de exigência de pagamento do
valor mínimo anual — R$ 614.381,09 (seiscentos e quatorze mil,
trezentos e oitenta e um reais e nove centavos) a ser exigido conforme
disposição da Resolução SFB nº 25/2014;

preço do material lenhoso residual da exploração:

a) medição por peso — R$ 6,00 por tonelada;
b) medição por volume sólido — R$ 4,20 por metro cúbico;
c) medição por volume empilhado — R$ 3,00 por metro estéreo.

preço pela exploração de produtos florestais não madeireiros: valor
correspondente a 50% (cinquenta por cento) da pauta da Secretaria de
Fazenda do Estado do Pará.

Subcláusula 5.3 — Reajuste anual dos parâmetros e obrigações do regime econômico-
financeiro do contrato.

Todos os

valores dos parâmetros do regime econômico-financeiro deste contrato serão

corrigidos, anualmente, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCAYIBGE ou por índice específico que venha a ser estabelecido pelo SFB, nos
termos da Resolução SFB nº 25/2014.

Parágrafo único. Em obediência ao $ 1º do art. 2º da Lei 10.192, de 14 de fevereiro de

2002, o

reajuste ou a correção monetária somente poderá acontecer depois de

transcorrido o período mínimo de um ano da celebração do contrato.

IA

H.

HI.

Iv.

A formalização do reajuste ocorrerá por meio de apostilamento anual, que
corrigirá monetariamente o preço contratado, o valor de referência do
contrato e os valores dos indicadores técnicos associados a investimentos
financeiros anuais por parte do concessionário.

A publicação do reajuste citado no caput desta subcláusula ocorrerá
anualmente até o dia 15 de abril e terá efeito a partir do dia 15 de maio de
cada ano.

O primeiro reajuste ocorrerá com base no indice de reajuste correspondente
ao período entre a assinatura do contrato e o dia 15 de abril subsequente,
desde que transcorrido o periodo mínimo de um ano da celebração do
contrato.

As demais obrigações contratuais calculadas em função do valor de referência
do contrato serão reajustadas automaticamente.

Contrato de Concessão Florestal nº 03/2015 - Página 5 de 30
V. Nos termos do $ 2º do art. 11 da Resolução SFB nº 25/2014, a aplicação do
IPCA/IBGE poderá não ocorrer quando estiver em flagrante desacordo com a
variação dos preços da madeira no mercado nacional, de ofício ou mediante
provocação do concessionário.

Subcláusula 5.4 — Pagamento dos custos do edital da Concorrência nº 03/2013.

Os custos do edital perfazem o total de R$ 115.731,45 (cento e quinze mil, setecentos e
trinta e um reais e quarenta e cinco centavos) e serão pagos pelo concessionário em
quatro parcelas trimestrais, ao longo do primeiro ano da assinatura do contrato,
conforme o calendário a seguir:

1º parcela — R$ 28.932,87 (vinte e oito mil, novecentos e trinta e dois reais e
oitenta e sete centavos) em 28/07/2015.

2º parcela — R$ 28.932,86 (vinte e oito mil, novecentos e trinta e dois reais e
oitenta e seis centavos) em 28/10/2015.

3º parcela — R$ 28.932,86 (vinte e oito mil, novecentos e trinta e dois reais e
oitenta e seis centavos) em 28/01/2016.

4º parcela — R$ 28.932,86 (vinte e oito mil, novecentos e trinta e dois reais e
oitenta e seis centavos) em 28/04/2016.

Subcláusula 5.5 — Pagamento dos preços florestais.

Os pagamentos serão realizados por meio de parcelas trimestrais, de acordo com a
produção auferida no período, conforme estabelecido na Resolução SFB nº 25/2014, ou
norma que a vier substituir.

I O SFB atualizará, trimestralmente, por meio de seu sítio na internet, o estado
de execução financeira deste contrato.

IL O SFB informará, trimestralmente, por meio de seu sítio na internet, os
valores a serem recolhidos pelo concessionário.

II. O SFB procederá, trimestralmente, ao cálculo do valor das parcelas
trimestrais, considerando:

a) o constante do sistema de cadeia de custódia das concessões florestais,
conforme a Resolução SFB nº 6, de 7 de outubro de 2010, publicada no
DOU nº 212, de 5 de novembro de 2010, seção 1, páginas 95 e 96;

b) o somatório dos valores devidos pela produção dos diferentes produtos;

c) outras informações pertinentes.

IV. O Serviço Florestal Brasileiro emitirá e enviará ao concessionário, em mei

Contrato de Concessão Florestal nº 03/2015 — Página 6 de 30
VI.

VII.

eletrônico, Guia de Recolhimento da União (GRU) com o valor da parcela
trimestral de pagamento.

As parcelas trimestrais contabilizarão, de forma discriminada, os valores dos
preços a serem pagos pelos produtos madeira em tora, material lenhoso
residual da exploração e produtos florestais não madeireiros.

As parcelas trimestrais serão numeradas de acordo com os trimestres de cada
ano civil, com datas e métodos de contabilização assim definidos:

a) parcela nº 1 — referente ao período de 1º de janeiro a 31 de março,
equivale ao pagamento da produção transportada no trimestre;

b) parcela nº 2 — referente ao periodo de 1º de abril a 30 de junho, equivale
ao pagamento da produção transportada no trimestre acrescida do valor
dos produtos explorados no ano anterior e não transportados;

c) parcela nº 3 — referente ao período de 1º de julho a 30 de setembro,
equivale ao pagamento da produção transportada no trimestre; e

d) parcela nº 4 — referente ao período de 1º de outubro a 31 de dezembro,
equivale ao pagamento da produção transportada no trimestre.

As parcelas trimestrais terão os seguintes dias de vencimento:
a) parcelanº 1 — 30 de abril;

b) parcelanº2 - 31 de julho;

c) parcelanº3 — 31 de outubro; e

d) parcela nº 4 31 de janeiro do ano seguinte.

VIIL Se o vencimento ocorrer em final de semana ou feriado, a data será

postergada para o primeiro dia útil subsequente. Caso o feriado não seja
nacional, o concessionário deverá fazer prova desse fato junto ao SFB.

Subcláusula 5.5.1 — Pagamento do produto madeira em tora.

Os pagamentos pelo produto madeira em tora serão efetuados por unidade (m) de
madeira em tora produzida, em conformidade com a Resolução SFB nº 25/2014 e a
Resolução SFB nº 20 de 08 de fevereiro de 2013, publicada no DOU nº 29, de 13 de
fevereiro de 2013, seção 1, página 71.

I

IH.

Para fins de medição, serão seguidas as regras estabelecidas pela Resolução
SFB nº 20/2013.

Para fins de cobrança das parcelas trimestrais, serão cobradas somente as
toras transportadas para fora dos limites da UMF.

Contrato de Concessão Florestal nº 03/2015 — Página 7 de 30
HI.

VII.

A segunda parcela trimestral de cada ano contabilizará, além das toras
transportadas para fora dos limites da UMF durante o trimestre, todas as toras
cortadas pelo concessionário no período de produção do ano anterior e não
transportadas para fora da UMF.

. Será contabilizado para fins de cobrança o volume efetivamente explorado,

nos termos da Resolução SFB nº 20/2013.

O valor a ser pago por unidade produzida está estabelecido por meio do Preço
Contratado (PC), expresso neste contrato, e suas atualizações anuais.

. O atraso no pagamento das parcelas trimestrais implicará a aplicação de

sanções, multas e outras penalidades previstas na Cláusula 6º deste contrato.

Desconformidades na medição de toras, sonegação de registros e omissões
de valores por parte do concessionário acarretarão a aplicação das sanções
administrativas previstas neste contrato, sem prejuízo das sanções penais
previstas no art. 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Subcláusula 5.5.1.1. — Exceções e isenções ao pagamento relativo à madeira em tora
efetivamente explorada,

Exceções e as isenções ao pagamento relativo à madeira em tora efetivamente explorada
obedecerão às diretrizes estabelecidas pelo SFB, em especial à Resolução SFB nº

20/2013.

Subcláusula 5.5.2 — Pagamento relativo ao material lenhoso residual.

A aferição dos valores a serem pagos pelo material lenhoso residual seguirá o
calendário dos demais produtos e poderá ser realizada por meio de uma das unidades de
medição e seus respectivos valores, listados na Subcláusula 5.2, VI, deste de contrato.

L

H.

HI.

Iv.

A caracterização do produto como material lenhoso residual seguirá a
definição apresentada no Anexo 2 deste contrato (Anexo 6 do Edital de
Licitação).

O concessionário optará pela unidade de medida e submeterá o método de
medição para aprovação do SFB.

O SFB definirá o método de controle da produção, formato e periodicidade
dos relatórios de produção a serem apresentados pelo concessionário.

O atraso no pagamento das parcelas trimestrais implicará a aplicação de
sanções, multas e outras penalidades previstas na Cláusula 6º deste contrato.

Contrato de Concessão Florestal nº 03/2015 — Página 8 de 30
Subcláusula 5.5.3 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados.

O pagamento relativo aos produtos não madeireiros seguirá o calendário de pagamento
do produto madeira em tora, de acordo com a unidade de medição específica de cada
produto.

L A inclusão de cada produto florestal não madeireiro ensejará a elaboração de
um termo aditivo a este contrato, com detalhamento da unidade de medição e
valores a serem cobrados.

Subcláusula 5.5.4 — Pagamento do Valor Mínimo Anual (VMA).

O valor mínimo anual (VMA) equivale ao preço mínimo a ser cobrado anualmente do
concessionário, conforme regras estabelecidas pela Resolução SFB nº 25/2014.

1 No caso de não cumprimento do prazo para a apresentação do Plano de
Manejo Florestal Sustentável (PMFS) estabelecido na Cláusula 14, o valor
mínimo anual será cobrado, de forma integral, no 13º mês após a assinatura
deste contrato.

IH. Anualmente, o SFB verificará o cumprimento do valor mínimo anual, por
meio da comparação entre os valores da produção auferida pelo produto
madeira em tora e o valor mínimo anual estabelecido em contrato, com as
seguintes consequências:

a) caso o valor referente ao volume produzido seja igual ou maior do que
o valor mínimo anual, a obrigação restará cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
mínimo anual, será realizada a cobrança complementar da diferença
encontrada, por meio de GRU específica.

WI. A verificação e a compensação do VMA são realizadas com base na produção
efetuada durante os períodos de produção anual, entre os dias 15 de maio e 15
de dezembro.

IV. A verificação do cumprimento do valor mínimo anual ocorrerá
concomitantemente à cobrança da segunda parcela trimestral do ano seguinte
ao término do período de produção anual.

V. O pagamento de cobrança complementar do VMA gera um crédito do mesmo
valor, que somente poderá ser utilizado para abater valores referentes a toras
produzidas no período produtivo anual a que se refere o pagamento e
armazenadas no pátio de estocagem.

VI. O concessionário poderá deixar de fazer o pagamento do valor mínimo anual

nas hipóteses de caso fortuito e força maior que inviabilizem a exploração
florestal, mediante a comprovação dos fatos e a autorização expressa do SFB.

Contrato de Concessão Florestal nº 03/2015 — Página 9 de 30

Cláusula 6º - DA SANÇÃO POR ATRASO NO PAGAMENTO.

O atraso no pagamento das parcelas trimestrais e do valor minimo anual, ou sua
complementação, implicará a aplicação de sanções, multas e outras penalidades
previstas neste contrato, conforme descrito a seguir:

a) o valor da multa será de 2% (dois por cento) sobre o montante
inadimplido;

b) os juros e as correções relativos às parcelas inadimplidas serão
calculados pro rata tempore, por meio da aplicação da taxa Sistema
Especial de Liquidação e de Custódia (Selic) sobre o montante
inadimplido, conforme os arts. 13 e 37 da Lei 10.522, de 19 de julho de
2002 e o art. 2º da Lei 6.830, de 22 de setembro de 1980.

I Considera-se montante inadimplido, para fins deste contrato, a diferença entre
o valor integral da parcela e o valor pago na data prevista do respectivo
vencimento.

II. Para o pagamento de parcelas em atraso, o concessionário deverá solicitar ao
SFB o envio de GRU atualizada com indicação da data de pagamento, com
antecedência mínima de 5 (cinco) dias.

II. Parcelas inadimplidas serão corrigidas de forma independente, e sua
atualização será divulgada junto com as informações mensais sobre a
execução financeira dos contratos.

Cláusula 7º - DA BONIFICAÇÃO.

Bonificação é um desconto percentual sobre o preço estabelecido em contrato para o
produto madeira em tora, concedido em função do desempenho do concessionário,
conforme regras definidas na Resolução SFB nº 4, de 2 de dezembro de 2011, publicada
no DOU nº 232, de 5 de dezembro de 2011, seção 1, páginas 132 e 133.

Subcláusula 7.1 — Do limite de bonificação em função do ágio.

O limite de bonificação em função do ágio deste contrato é de 0,07%, calculado de
acordo com o $ 2º do art. 5º, da Resolução SFB nº 04/2011.

Subcláusula 7.2 — Dos indicadores de bonificação e seus percentuais máximos.

Os indicadores de bonificação deste contrato e seus percentuais de desconto são os
descritos na tabela 1.

Contrato de Concessão Florestal nº 03/2015 — Página 10 de 30

Tabela 1 — Indicadores de bonificação do contrato.

Percentual de

Indicadores bonificação (em %)

A4 — Grau de processamento local do produto. 15

B1 — Investimentos na proteção da UMF. 10
B2 — Geração de empregos pela concessão florestal. 10
B3 — Capacitação dos empregados. 10
B4- Implantação e manutenção de sistema de gestão da qualidade, 10
responsabilidade social e saúde e segurança no trabalho.

B5 — Aproveitamento de resíduos florestais. 10
B6- Implantação e manutenção de Sistema de Gestão da Qualidade e Ambiental 10
na Indústria.

Limite de bonificação do contrato 75%

Subcláusula 7.3 — Da obtenção da bonificação.

Para a obtenção da bonificação, será observado o procedimento descrito na Resolução
SFB nº 04/2011, conforme parametrização contida no Anexo 3 deste contrato (Anexo
15 do Edital de Licitação).

Subcláusula 7.3.1 — Requisitos para a bonificação.

São requisitos para a bonificação:

I | existência de ágio contratual, definido a partir da diferença percentual entre o
preço contratado (PC) e preço mínimo do edital (PME);

IL. alcance dos parâmetros de desempenho para bonificação constantes do edital
da Concorrência nº 03/2013;

II. cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatórios estabelecidos em contrato;

IV. inexistência de aplicação de sanção administrativa e suspensão a que se refere
o $ 2º do art. 30 da Lei 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no período em relação ao qual a bonificação está sendo solicitada;

V. produção equivalente ao valor mínimo anual no período de produção anual.

Contrato de Concessão Florestal nº 03/2015 — Página 11 de 30
Subcláusula 7.4 — Da aplicação da bonificação.

A aplicação da bonificação observará o disposto na Resolução SFB nº 04/2011 e seus
percentuais anuais serão calculados em função dos seguintes parâmetros:

L

H.

HI

o cumprimento dos requisitos mínimos da proposta técnica estabelecidos na
Cláusula 10 deste contrato;

a soma dos percentuais outorgados anualmente para cada indicador;

o limite de bonificação em função do ágio do contrato.

Cláusula 8º - DA PRESTAÇÃO DE INFORMAÇÕES.

O concessionário assegurará amplo e irrestrito acesso do SFB às informações sobre a
produção florestal para fins de fiscalização do cumprimento deste contrato, inclusive
àquelas referentes à comercialização dos produtos florestais, garantido o sigilo
comercial.

Subcláusula 8.1 — O concessionário irá prestar periodicamente informações para o
controle da produção e o acompanhamento técnico das operações, além de informações
sobre custos, receitas e monitoramento do alcance dos indicadores da proposta técnica,
conforme modelos e diretrizes fornecidas pelo SFB, gerando as seguintes obrigações:

E

H.

HI.

VL

atualizar, no máximo a cada três dias, o sistema de controle da produção e da
cadeia de custódia;

enviar relatórios periódicos relativos ao cumprimento dos indicadores da
proposta técnica, conforme orientação do SFB;

enviar o PMFS, suas alterações, os Planos Operacionais Anuais (POAs)
aprovados pelo Instituto Brasileiro de Meio Ambiente e dos Recursos
Naturais Renováveis (Ibama) e todos os documentos relacionados ao seu
licenciamento ambiental;

. apresentar, quando requerido, documentação que comprove a manutenção das

condições de habilitação;

manter atualizado sistema de controle financeiro e contábil de custos e
receitas associados à atividade florestal e industrial;

apresentar, até o dia 15 de abril, o relatório anual de atividades, a ser
elaborado conforme orientação técnica do SFB;

VII. informar ao SFB registros de acidentes de trabalho e sinistros que envolvam

a integridade física de funcionários e terceiros dentro da UMF;

VII. apresentar balanços contábeis e demonstrações financeiras auditados,

Contrato de Concessão Florestal nº 03/2015 — Página 12 de 30
sempre que solicitado pelo SFB;
IX. apresentar, sempre que solicitado, os documentos de origem florestal da

matéria-prima processada em unidades industriais objeto de avaliação para
fins de cumprimento da proposta técnica deste contrato.

Subcláusula 8.2 — A apresentação de informações e documentos falsos para fins de
comprovação da produção, origem da madeira, volumetria, espécie, solicitação de
bonificação e comprovação de cumprimento de proposta técnica ensejará a instauração
de processo administrativo para a aplicação de sanções contratuais, sem prejuízo da
notificação aos órgãos responsáveis para as providências cabíveis nas esferas
administrativa, civil e penal, nos termos do art. 69-A da Lei 9.605/1998.

Cláusula 9º - DOS BENS REVERSÍVEIS.

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão, sem qualquer espécie de indenização:

I a infraestrutura de acesso;

IL. as cercas, os aceiros e as porteiras;

III. as construções e instalações permanentes;

IV. as pontes e passagens de nível;

V. a infraestrutura de geração, transmissão e distribuição de eletricidade e de
comunicação instalada durante a execução do contrato, incluindo postes,
linhas de transmissão e distribuição e estruturas de suporte para antenas.

Subcláusula 9.1 — Do inventário dos bens reversíveis.

O concessionário deverá manter atualizado inventário de bens reversíveis da concessão
florestal durante toda a execução do contrato.

Subcláusula 9.2 — Da indenização de bens reversíveis.

Caso ocorra fato superveniente de relevante interesse público que justifique a rescisão
deste contrato, mediante lei autorizativa específica, serão indenizadas as parcelas de

investimento ainda não amortizadas vinculadas aos bens reversíveis que tenham sido
realizados, nos termos do inciso IX do $ 1º do art. 45 da Lei 11.284/2006.

Contrato de Concessão Florestal nº 03/2015 — Página 13 de 30
Cláusula 10 - DO CUMPRIMENTO DA PROPOSTA TÉCNICA.

São indicadores técnicos classificatórios e parâmetros de desempenho a serem
alcançados por este contrato os apresentados na tabela 2.

Tabela 2 — Parâmetros de desempenho mínimo da proposta técnica.

Desempenho
Indicadores Parâmetro de
elassificatórios desempenho a E a E E " A partir da 4º
tºavalição 2ºavaliação 3º avaliação partie
Certificação Sim (X) Não () Anual, a partr da aprovação do terceiro Plano Operacional Anual

socioambiental (POA).

msmo 8 9 50lhectare Anual, a partir da aprovação do segundo POA. Valor de acordo com

apostilamento
Adoção de novas técnicas
e tecnologias para o Sim (X) Não ( ) Anual, a partir da aprovação do segundo POA
manejo florestal
Fator de agregação de Fator de agregação
valor demlor (FAV) 11,018 15,425 19,832 22,036

Subcláusula 10.1 — Do cumprimento dos indicadores.

O cumprimento dos parâmetros mínimos de desempenho da proposta técnica constitui
obrigação contratual a ser verificada pelo SFB conforme periodicidade definida no
Anexo 3 deste contrato (Anexo 15 do Edital de Licitação).

L Compete ao concessionário coletar, organizar de forma contínua e enviar ao
SFB a informação necessária para a verificação do cumprimento da proposta
técnica, conforme orientação do SFB.

Il. Os valores dos indicadores da proposta técnica poderão ser objeto de revisão
deste contrato, em caso de redução da área outorgada e desde que
comprovado que fatos externos supervenientes reduziram a capacidade do
concessionário de alcançá-los.

HI. A verificação dos indicadores técnicos ocorrerá no ano subsequente ao do
período de avaliação do desempenho e avaliará o desempenho do
concessionário no período compreendido entre o dia 1º de janeiro e 31 de
dezembro de cada ano, contado conforme definido no Anexo 3 deste contrato
(Anexo 15 do Edital de Licitação).

Cláusula 11 - DAS OBRIGAÇÕES DO CONCESSIONÁRIO.
O concessionário será responsável por todas as obrigações previstas neste contrato, sem

prejuízo de sua responsabilidade por eventuais prejuízos causados ao poder concedente,
ao meio ambiente ou a terceiros. São obrigações do concessionário:

Contrato de Concessão Florestal nº 03/2015 — Página 14 de 30
I cumprir e fazer cumprir os termos do edital da Concorrência nº 03/2013 e as
cláusulas deste contrato;

IW. manter as condições de habilitação e qualificação exigidas na licitação;

III. cumprir e fazer cumprir a legislação aplicável ao manejo florestal sustentável,
assim como as diretrizes técnicas e os protocolos de manejo florestal
estabelecidos pelo SFB;

IV. executar e monitorar a execução do PMFS, conforme previsto no documento
aprovado pelo órgão licenciador, nas normas técnicas aplicáveis e nas
especificações deste contrato;

V. aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente e as normas e
diretrizes técnicas do SFB;

VI. implementar o plano de proteção da UMF;

VII. cumprir as normas do Plano de Manejo da Floresta Nacional de Altamira,
assim como as diretrizes estabelecidas pelo seu órgão gestor;

VIII. recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato;

IX. recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta
e risco, mão de obra necessária para a execução deste contrato, observando
o que dispõe a legislação trabalhista e previdenciária brasileira e
responsabilizando-se, exclusiva e integralmente, pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais
encargos e adicionais pertinentes devidos a qualquer título, na forma da lei;

X. — assegurar aos seus empregados e trabalhadores contratados diretamente ou
por meio de terceiros, quando em serviço na UMPF, alimentação e
alojamentos em quantidade, qualidade e condições de higiene adequadas,
assim como segurança e assistência de saúde compatíveis com a legislação
aplicável;

XI. executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste contrato;

XII. evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a
qualquer de seus elementos;

XIII. assumir responsabilidade integral por todos os danos e prejuizos ao meio
ambiente, a terceiros e à União que resultarem diretamente de suas ações ou /

Contrato de Concessão Florestal nº 03/2015 — Página 15 de 30
omissões na execução do PMFS, conforme processo administrativo
específico;

XIV.

XXI.

XXIII.

recuperar as áreas degradadas quando identificado o nexo de causalidade
entre suas ações e os danos ocorridos, independentemente de culpa ou
dolo, sem prejuízo das responsabilidades contratuais, administrativas, civis
ou penais;

respeitar o período de restrição das atividades de corte, arraste e transporte
na floresta pública federal no período chuvoso, conforme definido pelo
órgão ambiental competente;

manter, na UMF, preposto aprovado pela Administração, durante a
execução do objeto deste contrato, para representá-lo sempre que for
necessário;

. manter os funcionários em atividade na concessão florestal devidamente

uniformizados e identificados;

informar imediatamente à autoridade competente ações próprias ou de
terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de seus
elementos ou às comunidades locais;

executar as atividades necessárias à manutenção da infraestrutura, zelar
pela integridade dos bens e benfeitorias vinculados à UMF;

permitir amplo e irrestrito acesso dos encarregados da fiscalização,
monitoramento, auditoria, além dos representantes do órgão gestor da
unidade de conservação, a qualquer momento, às obras, aos
equipamentos, às operações florestais e às instalações da UMF, bem
como à documentação necessária para o exercício da fiscalização,
inclusive dados relativos à administração, à contabilidade, aos recursos
técnicos, econômicos e financeiros da concessionária;

incluir no PMFS a localização e demarcar as Áreas de Reserva Absoluta,
que não poderão ser objeto de qualquer tipo de exploração econômica,
nos termos do art. 32 da Lei 11.284/2006;

quando da eventual substituição do responsável técnico, apresentar ao
concedente a prova de inscrição ou registro do novo responsável no
Conselho Regional de Engenharia, Arquitetura e Agronomia (Crea) e o
documento que comprove seu vínculo profissional com o concessionário;
definir normas de segurança para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores próprios, terceirizados ou
prestadores eventuais de serviços;

sinalizar as estradas, conforme padrão oficial;

respeitar a legislação referente à proteção do patrimônio histórico,

Contrato de Concessão Florestal nº 03/2015 — Página 16 de 30
artístico, numismático e arqueológico;

XXVI. | prever, na elaboração do PMFS, medidas para a identificação, proteção

e salvamento de artefatos arqueológicos que por ventura forem
localizados nas unidades de manejo florestal;

XXVII. respeitar o direito de acesso de comunidades locais para a coleta de

produtos florestais não madeireiros;

XXVIII. remover, por sua conta exclusiva, os equipamentos e bens que não

sejam objeto de reversão, quando da extinção deste contrato, na forma
prevista na Cláusula 22 deste contrato;

XXIX. os contratos celebrados entre os concessionários e os terceiros serão

Cláusula

regidos pelo direito privado, não se estabelecendo qualquer relação
jurídica entre os terceiros e o poder concedente.

12 - DAS OBRIGAÇÕES DO CONCEDENTE.

O concedente obrigar-se-á a:

I

1.

HI.

VI.

VI.

Cláusula

exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste contrato;

disponibilizar, sem ônus para o concessionário, sistema de controle de cadeia
de custódia da produção de madeira em tora;

estabelecer os marcos geodésicos da UMF;

. realizar o controle financeiro e contábil do contrato e manter o concessionário

informado sobre sua execução;

controlar o cumprimento das obrigações técnicas e financeiras fixadas neste
contrato;

apoiar a melhoria da qualidade técnica das operações por meio do
monitoramento e de treinamentos;

fixar e aplicar as penalidades administrativas e contratuais impostas ao
concessionário, sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (Sisnama) responsáveis pelo controle e pela
fiscalização ambiental.

13 -— RESPONSABILIDADE PELA GESTÃO E PELO

MONITORAMENTO DO CONTRATO.

O SFB, nos termos do inciso I do art. 55 da Lei 11.284/2006, é o responsável exclusivo

pela gestão e pelo monitoramento deste contrato.

Contrato de Concessão Florestal nº 03/2015 — Página 17 de 30

Subcláusula 13.1 — Acesso à UMF para fiscalização e monitoramento das atividades.

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades relativas ao objeto deste contrato terão livre acesso à UMF, a qualquer
tempo, inclusive sem aviso prévio.

I. Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Serviço Florestal Brasileiro estarão
devidamente identificados.

IL A fiscalização e o monitoramento por qualquer ente público não exime nem
diminui as responsabilidades do concessionário quanto à observação das
regras previstas neste contrato e na legislação brasileira.

Cláusula 14 - DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO.

Os prazos máximos para o concessionário iniciar as atividades relacionadas a este
contrato são os seguintes:

L o PMFS será protocolizado no órgão competente até 12 (doze) meses após a
assinatura deste contrato;

I. o início da execução do plano de manejo florestal sustentável deve ocorrer em
até 36 (trinta e seis) meses após a assinatura deste contrato.

a) Consideram-se, para fins deste contrato, como início da execução do
plano de manejo florestal sustentável, as operações de corte e arraste de
toras de forma contínua.

Cláusula 15 — DAS GARANTIAS FINANCEIRAS DE EXECUÇÃO DO
CONTRATO E SUAS MODALIDADES.

Os critérios para fixação, prestação, execução, atualização, renovação e recomposição
da garantia de execução contratual seguirão os parâmetros e as regras estabelecidos na
Resolução SFB nº 16, de 7 de agosto de 2012, publicada no DOU nº 153, de 8 de agosto
de 2012, seção 1, página 96 e suas alterações posteriores.

Subcláusula 15.1 — Do valor da garantia de cumprimento contratual.

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, nos termos
da Resolução SFB nº 16/2012, o concessionário prestará garantia de cumprimento
contratual no valor de 1.228.762,18 (um milhão, duzentos e vinte e oito mil, setecentos
e sessenta e dois reais e dezoito centavos), equivalente a 60% do Valor de Referência do
Contrato (VRC), reajustado de acordo com a Subcláusula 5.3, consoante as seguintes
prestações:

Contrato de Concessão Florestal nº 03/2015 — Página 18 de 30
I. 1º prestação: prestada antes da assinatura do contrato, equivalente a 30% do
valor da garantia, no valor de R$ 368.628,65 (trezentos e sessenta e oito mil,
seiscentos e vinte e oito reais e sessenta e cinco centavos);

IH. 2º prestação: a ser prestada em até 10 (dez) dias após a homologação do Plano
de Manejo Florestal Sustentável (PMFS) da UMF, equivalente a 30% do
valor da garantia, no valor de R$ 368.628,65 (trezentos e sessenta e oito mil,
seiscentos e vinte e oito reais e sessenta e cinco centavos);

III. 3º prestação: a ser prestada em até 10 (dez) dias após a aprovação do 2º
(segundo) Plano Operacional Anual (POA), equivalente a 40% do valor da
garantia, no valor de R$ 491.504,87 (quatrocentos e noventa e um mil,
quinhentos e quatro reais e oitenta e sete centavos).

Subcláusula 15.2 — Da execução da garantia de cumprimento contratual.

s A execução da garantia de cumprimento contratual será realizada nos termos da
Resolução SFB nº 16/2012, nos casos de:

I rescisão contratual, quando houver inadimplência contratual;

I. ressarcimento de prejuízos ao erário, ocasionados pela ação ou omissão do
concessionário no cumprimento do objeto do contrato, incluindo a
infraestrutura de órgãos governamentais, bens reversíveis da concessão e
inadimplemento das obrigações financeiras contratuais;

II. pagamentos de multas e indenizações contratuais.

Parágrafo único. Caso o valor da garantia seja insuficiente para a cobertura dos
eventos listados, permanecerá o concessionário responsável pelo valor remanescente.

“ Cláusula 16 — DAS BENFEITORIAS.

As benfeitorias permanentes reverterão, sem ônus, ao titular da área ao fim do contrato
de concessão.

Cláusula 17 — DA RESPONSABILIDADE POR DANOS RELACIONADOS À
EXECUÇÃO DO CONTRATO.

O concessionário será o único responsável pelos seus atos, os de seus prepostos e
subcontratados, bem como pela reparação de danos excedentes aos previstos no
contrato, independentemente de responsabilização civil, penal e administrativa. Deverá
ainda ressarcir a União dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de sua responsabilidade.

Contrato de Concessão Florestal nº 03/2015 — Página 19 de 30
Cláusula 18 - DA ALOCAÇÃO DE RISCOS.

A alocação dos riscos associados à execução deste contrato de concessão segue o
disposto nas subcláusulas 18.1 e 18.2, demais riscos não contemplados nas referidas
subcláusulas serão avaliados caso a caso.

Subcláusula 18.1 — Riscos atribuídos ao concessionário.

L

NH.

TI.

demanda comercial e preços de venda de produtos inferiores aos projetados
pelo concessionário;

aumento do custo de capital, inclusive os resultantes de aumentos das taxas
de juros;

variações nas taxas de câmbio;

. atrasos nos processos de licenciamento por ineficiência do concessionário;

ocorrência de danos ambientais e a terceiros relacionados à atuação do
concessionário;

perda da capacidade financeira de execução do contrato;

. perecimento, destruição, furto, perda ou quaisquer outros tipos de danos

causados aos bens reversíveis;

VIII. recuperação, prevenção, remediação e gerenciamento de passivo

relacionado à atuação do concessionário;

prejuízos causados a terceiros, pelo concessionário ou seus administradores,
empregados, prepostos ou prestadores de serviços ou qualquer outra pessoa
física ou jurídica a ele vinculada, no exercício das atividades abrangidas
pela concessão.

Subcláusula 18.2 — Riscos atribuídos ao poder concedente.

HI.

redução da área outorgada por sobreposição a atividades econômicas
reguladas pelo Estado;

redução da área outorgada motivada por fatores sociais;

necessidade de investimentos, por parte do concessionário, adicionais às
obrigações expressas em contrato;

. impedimentos à continuidade da execução do objeto do contrato motivados

por fatores imputados ao poder concedente;

mudanças normativas, no âmbito do poder concedente, que afetem

Contrato de Concessão Florestal nº 03/2015 - Página 20 de 30

diretamente os encargos e custos de produção; Ruúica
VI. onerações decorrentes de descobertas arqueológicas;

VII. extinção do contrato por interesse da administração.

Cláusula 19 - REEQUILÍBRIO ECONÔMICO-FINANCEIRO DO CONTRATO.
O reequilíbrio econômico financeiro do contrato ocorrerá de acordo com a alocação de
riscos prevista na Cláusula 18 deste contrato.

Subcláusula 19.1 — Medidas de reequilíbrio econômico-financeiro do contrato.

São medidas de reequilíbrio econômico-financeiro deste contrato:

I revisão dos parâmetros de cálculo do Valor de Referência do Contrato
(VRC);

IL. a redução do percentual ou suspensão por um período não superior a 1 (um)
ano da cobrança do Valor Mínimo Anual (VMA);

II. a redução por um período não superior a 1 (um) ano das obrigações
associadas à proposta técnica;

IV. a flexibilização da aplicação do índice de reajuste anual do contrato, nos
termos da Resolução SFB nº 25/2014;

V. revisão dos preços florestais.

Subcláusula 19.2 — Condições para o reequilíbrio econômico-financeiro do contrato.
São condições para o reequilíbrio econômico-financeiro deste contrato:

I a manutenção da condição da proposta vencedora do certame licitatório que
originou este contrato;

Il. a análise e decisão motivada do poder concedente.
Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS.

A aplicação das sanções será precedida de processo administrativo, observado o direito
à ampla defesa e ao contraditório.

Contrato de Concessão Florestal nº 03/2015 — Página 21 de 30
Subcláusula 20.1 — Da aplicação de sanções administrativas.

No caso de descumprimento, por parte do concessionário, das obrigações estabelecidas
neste contrato, aplicar-se-ão as seguintes sanções administrativas, sem prejuízo das
responsabilidades cível e criminal:

I advertência formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigações contratuais pendentes;

IL multa de até 10% (dez por cento) sobre o valor de referência deste contrato;

II. suspensão temporária da execução do contrato até o cumprimento das
obrigações contratuais pendentes;

IV. rescisão do contrato;

V. suspensão temporária de participação em licitação e impedimento de
contratar com a Administração por prazo não superior a 2 (dois) anos;

VI. declaração de inidoneidade para licitar ou contratar com a administração
pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

Subcláusula 20.2 — As sanções poderão ser aplicadas de forma independente ou
cumulativa.

Subcláusula 20.3 — O não atendimento, pelo concessionário, das solicitações,
notificações e determinações oriundas da fiscalização do órgão ambiental e das ações de
monitoramento do SFB poderá implicar a aplicação das penalidades previstas neste
contrato € nas normas citadas.

Subcláusula 20.4 — O valor das multas aplicadas ao concessionário e não recolhido será
descontado da garantia, nas formas previstas neste contrato e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Cláusula 21 - DA SUSPENSÃO SUMÁRIA DAS ATIVIDADES.

Em caso de descumprimento contratual e do não pagamento dos preços florestais, além
de outras sanções cabíveis, o Serviço Florestal Brasileiro poderá determinar a imediata
suspensão da execução das atividades desenvolvidas em desacordo com o contrato de
concessão e determinar a imediata correção das irregularidades identificadas, nos
termos do $ 2º do art. 30 da Lei 11.284/2006 e do art. 51 do Decreto 6.063/2007.

Parágrafo único. A suspensão de que trata esta cláusula não isenta o concessionário do
cumprimento das demais obrigações contratuais.

Contrato de Concessão Florestal nº 03/2015 — Página 22 de 30
Cláusula 22 - DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO.

Extingue-se a concessão florestal por qualquer das seguintes causas:

I

II.

esgotamento do prazo contratual;

rescisão;

. anulação;

. falência ou extinção do concessionário e falecimento ou incapacidade do

titular, no caso de empresa individual;

desistência e devolução, por opção do concessionário, do objeto da
concessão.

Subcláusula 22.1 —- Consequências da extinção do contrato.

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao concessionário.

IL

H.

HI.

Iv.

A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

A extinção da concessão pelas causas previstas nos itens IL, IV e V da
Cláusula 22 autoriza o poder concedente a executar as garantias contratuais,
sem prejuízo da responsabilidade civil por danos ambientais previstos em lei.

A devolução de áreas não implicará ônus ao poder concedente nem conferirá
ao concessionário qualquer direito a indenização pelos bens reversíveis, os
quais passarão à propriedade do poder concedente.

Em qualquer caso de extinção da concessão, o concessionário fará, por sua
conta exclusiva, a remoção dos equipamentos e bens que não sejam objeto de
reversão, ficando obrigado a reparar ou indenizar os danos decorrentes de
suas atividades e a praticar os atos de recuperação ambiental determinados
pelos órgãos competentes, sob pena de sofrer as sanções estabelecidas neste
contrato, além de indenizar os custos da remoção para o SFB.

Subcláusula 22.2 — Rescisão do contrato pelo poder concedente.

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das garantias,
sem prejuízo da responsabilidade civil por danos ambientais prevista em lei,
resguardado o direito de defesa e contraditório.

Contrato de Concessão Florestal nº 03/2015 - Página 23 de 30
L

H.

HI.

A rescisão da concessão poderá ser efetuada unilateralmente pelo poder
concedente quando:

a)

b)

e)

d)

e)

8)

h)

)

E)

o concessionário descumprir cláusulas contratuais ou disposições legais
e regulamentares concernentes à concessão;

o concessionário descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

o concessionário paralisar a execução do PMFS por prazo maior que 2
(dois) anos consecutivos, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, com anuência do órgão gestor, visem
à proteção ambiental;

o concessionário descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

o concessionário perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES,

o concessionário não cumprir as penalidades impostas por infrações,
nos devidos prazos;

o concessionário não atender à notificação do SFB para regularizar o
exercício de suas atividades;

o concessionário for condenado em sentença transitada em julgado por
crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

o concessionário submeter trabalhadores a condições degradantes de
trabalho ou análogas a de escravo ou explorar o trabalho infantil;

ocorrer fato superveniente de relevante interesse público que justifique
a rescisão, mediante lei autorizativa específica, com indenização das
parcelas de investimento ainda não amortizadas vinculadas aos bens
reversíveis que tenham sido realizados.

Rescindido este contrato pelo poder concedente, por descumprimento de
cláusulas contratuais ou disposições legais e regulamentares por parte do
concessionário, em especial as constantes nos incisos I a XII e XVII do art.
78 da Lei 8.666/1993, o concessionário responderá por perdas e danos
decorrentes de seu inadimplemento, arcando com todas as indenizações, na
forma da lei.

Rescindido o contrato de concessão florestal, não resultará para o órgão
gestor qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
concessionário.

Contrato de Concessão Florestal nº 03/2015 — Página 24 de 30
Subcláusula 22.3 — Processo administrativo para rescisão contratual,

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa.

I Será instaurado processo administrativo de inadimplência somente após a
notificação do concessionário e a fixação de prazo para correção das falhas e
transgressões apontadas.

Il Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuízo da
responsabilização administrativa, civil e penal do concessionário.

Subcláusula 22.4 — Rescisão por iniciativa do concessionário.
O contrato de concessão florestal poderá ser rescindido por iniciativa do concessionário,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
mediante ação judicial especialmente intentada para esse fim, conforme previsto no art.
47 da Lei 11.284/2006.
Subcláusula 22.5 — Desistência.
A desistência, nos termos do art. 46 da Lei 11.284/2006, é condicionada à aceitação
expressa do poder concedente e dependerá de avaliação prévia do órgão competente
para determinar o cumprimento ou não do PMFS. O desistente deve assumir o custo
dessa avaliação e, conforme o caso, as obrigações emergentes.

I A desistência não desonerará o concessionário de suas obrigações com

terceiros.

Cláusula 23 - DA TRANSFERÊNCIA DO CONTROLE SOCIETÁRIO.
A transferência do controle societário do concessionário sem prévia anuência do poder
concedente implicará a rescisão deste contrato e a aplicação das sanções contratuais,

sem prejuízo da execução das garantias oferecidas.

Parágrafo único. Para fins de obtenção da anuência por parte do poder concedente, o
novo controlador deverá:

I | atender às exigências de habilitação estabelecidas no edital da Concorrência
nº 03/2013, do qual este contrato é parte integrante;

Il. comprometer-se a cumprir todas as cláusulas deste contrato.

Contrato de Concessão Florestal nº 03/2015 — Página 25 de 30

Cláusula 24 - DA RELAÇÃO COM AS COMUNIDADES DO ENTORNO.

O concessionário deverá identificar e receber eventuais demandas e reclamações que
envolvam a UMF objeto do presente contrato ou relacionadas direta ou indiretamente à
execução do contrato, garantindo aos interessados o recebimento, a análise e o
posicionamento em relação às demandas.

I O SFB será informado sobre as demandas e as providências adotadas.
Cláusula 25 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO.

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o concessionário poderá encaminhar a questão, por escrito, ao Serviço
Florestal Brasileiro.

Cláusula 26 - DAS AUDITORIAS FLORESTAIS.

A concessão florestal será submetida a auditoria florestal, de caráter independente, em
prazos não superiores a 3 (três) anos a partir da aprovação do 1º Plano Operacional
Anual.

Subcláusula 26.1 — Entidades de auditoria.

As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do inciso XI do art. 3º da Lei nº 11.284/2006.

Subcláusula 26.2 — Custos da auditoria.

O concessionário pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo SFB, nos termos do inciso XI do art. 3º da Lei
11.284/2006.

Cláusula 27 - SISTEMA DE RASTREAMENTO REMOTO DA PRODUÇÃO

O SFB definirá sobre a necessidade de adoção de sistema de rastreamento remoto de
transporte de produtos florestais, de acordo com regulamento.

Cláusula 28 - DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTÓDIA.

O concessionário adotará, desde o início da execução do PMFS, Sistema de Cadeia de
Custódia que permita a identificação individual da origem de cada tora produzida no

Contrato de Concessão Florestal nº 03/2015 — Página 26 de 30
PMES em qualquer etapa, desde a floresta até o processamento, de acordo com a
Resolução SFB nº 06/2010.

Cláusula 29 - DOS CONTRATOS DE FINANCIAMENTO.

O concessionário poderá oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006.

Cláusula 30 - DA INFRAESTRUTURA VIÁRIA.

A abertura, construção e manutenção de estradas seguirão as diretrizes técnicas
estabelecidas pelo SFB.

Subcláusula 30.1. - Da manutenção da infraestrutura viária.

O concessionário é responsável pela manutenção das boas condições de trafegabilidade
nas estradas utilizadas para o transporte de sua produção, localizadas dentro do limite da
Flona de Altamira.

Parágrafo único. A não observância desta subcláusula implicará a aplicação das
sanções contratuais previstas na Cláusula 20 deste contrato.

Cláusula 31 - DAS PARCELAS PERMANENTES.

Compete ao concessionário seguir as diretrizes do Serviço Florestal Brasileiro para a
manutenção das parcelas permanentes que vierem a ser instaladas na Unidade de
Manejo Florestal.

Parágrafo único: Parcelas amostrais permanentes são áreas com localização e
demarcação permanente em determinada vegetação, onde são realizadas medições
periódicas de variáveis dendrométricas com vistas à obtenção de estimativas de
mudanças em sua composição e volume.

Cláusula 32 - DO PATRIMÔNIO HISTÓRICO E CULTURAL.
A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada pelo concessionário
ao Instituto do Patrimônio Histórico e Artístico Nacional, ao ICMBio e ao SFB.

I O concessionário é responsável pela conservação provisória da coisa

descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de
Conservação.

Contrato de Concessão Florestal nº 03/2015 — Página 27 de 30
Cláusula 33 - DA PUBLICAÇÃO.
O SFB publicará no Diário Oficial da União o extrato deste contrato, de acordo com o
parágrafo único do art. 61 da Lei 8.666/1993, ocorrendo a despesa às suas expensas.

Cláusula 34 - DO FORO E SOLUÇÃO DE DIVERGÊNCIAS CONTRATUAIS.

Subcláusula 34.1. — Sempre que possível, a solução de divergências contratuais deve se
dar de forma amigável, mediante acordo entre as partes.

Subcláusula 34.2. - Caso não seja possível a solução amigável das controvérsias, fica
eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 35 - DA VIGÊNCIA DO CONTRATO.

Este contrato entra em vigor na data de sua assinatura e tem a vigência de 40 (quarenta)
anos, sem direito a renovação.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em 3 (três)

vias de igual teor e forma, para um só efeito.

Brasília/DF, 28 de Abril de 2015

Pelo Serviço Florestal Brasileiro:

(Qu

RAIMUNDO DEUSDARÁ FILHO
Diretor-Geral

Pelo concessionário:

AGENO) ERMANN
cr 0.196.161-00
RG nº 6.954.498 PC/PA

Contrato de Concessão Florestal nº 03/2015 — Página 28 de 30
Testemunhas:

CPF: 534. CL CU - A

RG: 2.4Y3 453

Auttiio 1 do Quaui
CPF: 77/GIASATIA
RG: 0) S00PO P-

Contrato de Concessão Florestal nº 03/2015 — Página 29 de 30
Lista de Anexos

Anexo 1 — Relação das Unidades de Manejo Florestal (UMF'Ss).

Anexo 2 — Produtos passíveis de exploração.

Anexo 3 — Fichas de parametrização de indicadores para fins de classificação e
bonificação do edital de concessão florestal.

Anexo 4 — Orientações para o processamento das garantias.

Contrato de Concessão Florestal nº 03/2015 — Página 30 de 30

AÇÃO DAS UNIDAI DE MANEJO FLORE

A licitação para concessão em floresta pública foi realizada em um lote
contendo quatro Unidades de Manejo Florestal (UMFs), todas localizadas na Floresta
Nacional (Flona) de Altamira, no Pará, devidamente incluídas no Cadastro Nacional de
Florestas Públicas (CNFP) e no Plano Anual de Outorga Florestal (PAOF) 2013.

As delimitações das UMFs foram realizadas com base nas cartas
planialtimétricas editoradas pela Diretoria do Serviço Geográfico do Exército Brasileiro
(DSG-EB) na escala 1:100.000, adequando-se somente então a escalas iguais ou
menores.

Os cálculos de áreas e perímetros são planos e foram realizados utilizando a
Base Cartográfica 1:100.000, razão pela qual são passiveis de correções após a
demarcação em campo das UMFs.

São objetos da concessão florestal as seguintes UMFs:

Unidade de Manejo Florestal - UMF em hectares)
UMF I 39.073
UMEI 112.994
UME m , 98.414
UMF IV 111.436

Contrato de Concessão nº 03/2015 — Anexo | — Página 1 de 15
Mapa das Unidades de Manejo Florestal na Floresta Nacional de Altamira a
o = DR A o o
E FLORESTA NACIONAL DE ALTAMIRA
UNIDADES DE MANEJO FLORESTAL RN
A u E

Contrato de Concessão nº 03/2015 - Anexo 1 — Página 2 de 15
SIP E tura — | OXOUY — SIOT/EO & OPSSIIUOZ AP ONO)

VIVISINONA OÍINVI dA daVAINA
VHINVLIV 4a TVNOIDVN VISTHOTA

1 [83101 ofouri ap apepran

(onsposDwap sodo jpuoBiod ap aysnfp ap jossssod osamuosap jpomous) DE o

UNIDADE DE MANEJO FLORESTAL I

Área Plana (em ha): 39.072,60
Perímetro (em m): 86.711
Município: Altamira/PA

Os limites da UMF I são descritos a partir da Base Cartográfica em escala 1:100.000 da
Diretoria do Serviço Geográfico do Exército Brasileiro DSG, MI-1016. Inicia-se a
descrição deste perímetro no vértice M-101 de coordenadas UTM N 9.322.488,22 m e
E 728.401,42 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com azimute de 114º00'03" e distância de 29.790,61 m até o vértice M-
102 de coordenadas UTM N 9.310.370,85 m e E 755.616,30 m, situado no limite da
Flona de Altamira; desse segue por linha seca com azimute de 164º55'00" e distância de
5.267,23 m até o vértice M-103 de coordenadas UTM N 9.305.285,08 m e E
756.986,96 m, situado no limite da Flona de Altamira; desse segue por linha seca com
azimute de 262º04'53" e distância de 21.911,50 m até o vértice M-104 de coordenadas
UTM N 9.302.266,40 m e E 735.284,39 m, situado na confluência de dois igarapés sem
denominação; desse segue a montante pela margem esquerda de um dos referidos
igarapés com distância de 5.652,85 m até o vértice M-105 de coordenadas UTM N
9.302.744,80 m e E 730.795,07 m, situado na confluência de dois igarapés sem
denominação; desse segue por linha seca com azimute de 334º5916" e distância de
3.770,24 m até o vértice M-106 de coordenadas UTM N 9.306.161,45 m e E
729.200,96 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com azimute de 333º05'23" e distância de 13.490,67 m até o vértice M-
107 de coordenadas UTM N 9.318.191,30 m e E 723.095,14 m; desse segue por linha
seca com azimute de 51º00'00" e distância de 6.827,90 m até o vértice M-101 de
coordenadas UTM N 9.322.488,22 m e E 728.401,42 m, onde se iniciou a descrição
deste perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao
Sistema de Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no
sistema de projeção UTM (Universal Transversa de Mercator), com o Meridiano
Central 57 W (fuso 21) como meridiano central de projeção. Todos os azimutes,
distâncias, áreas e perímetros foram calculados no plano de projeção UTM.

Contrato de Concessão nº 03/2015 — Anexo 1 — Página 4 de 15
SI9P'S eUidea — | OXIUY —STOZI£O 54 O8SSS9U0D ap ONeNU0 >

(op3voanuop sodp ppuoBod ap osnfv ap joajssud oamuosop jrsouou)

pod persa
40 - PIBRIG 008 1904 30
HO OP NZOS 7 MY

e asa
INTVLSIHOTA OÍANVIN dA AAVAINN
VUIAVLITV dA TYNOIDVN VISTHO TA

HI 83834014 Ofoue IN 9p 9pepran

UNIDADE DE MANEJO FLORESTAL II

Área Plana (em ha): 112.994,27
Perímetro (em m): 286.063
Município: Altamira e Itaituba/PA

Os limites da UMF II são descritos a partir da Base Cartográfica em escala 1:100.000 da
Diretoria do Serviço Geográfico do Exército Brasileiro (DSG), MI-0938, MI-IO1S.
Inicia-se a descrição desse perímetro no vértice M-201 de coordenadas UTM N
9.390.571,60 m e E 696.716,14 m, situado na confluência de dois igarapés sem
denominação; desse segue por linha seca com azimute de 1100114” e distância de
4.910,08 m até o vértice M-202 de coordenadas UTM N 9.388.890,61 m e E
701.329,50 m, situado na cabeceira de um igarapé sem denominação; desse segue a
jusante pela margem direita com distância de 6.461,45 m até o vértice V-201 de
coordenadas UTM N 9.384.519,35 m e E 703.170,17 m, situado na confluência do
referido igarapé sem denominação com o Riozinho do Anfrízio; desse segue a montante
pela margem esquerda com distância de 29.330,46 m até o vértice M-203 de
coordenadas UTM N 9.360.334,60 m e E 705.048,10 m, situado na confluência de dois
igarapés sem denominação; desse segue por linha seca com azimute de 192º46'29" e
distância de 2.184,21 m até o vértice M-204 de coordenadas UTM N 9.358.204,46 m e
E 704.565,13 m, situado na confluência de dois igarapés sem denominação; desse segue
a jusante pela margem direita com a distância de 13.574,31 m até o vértice V-202 de
coordenadas UTM N 9.352.983,26 m e E 697.270,42 m, situado na confluência de um
igarapé sem denominação com o rio Aruri Grande; desse segue a montante do rio Aruri
Grande pela margem esquerda com a distância de 14.821,94 m até o vértice V-203 de
coordenadas UTM N 9.343.485,65 m e E 701.815,68 m, situado na confluência do rio
Aruri Grande com um igarapé sem denominação; desse segue a montante pela margem
esquerda do referido igarapé sem denominação com a distância de 16.584,49 m até o
vértice M-205 de coordenadas UTM N 9.329.514,30 m e E 697.316,31 m, situado na
confluência de dois igarapés sem denominação; desse segue por linha seca com azimute
de 188º08'17" e distância de 5.173,24 m até o vértice M-206 de coordenadas UTM N N
9.324.393,16 m e E 696.584,00 m, situado na confluência de dois igarapés sem
denominação; desse segue a jusante pela margem direita de um dos referidos igarapés
com a distância de 14.496,54 m até o vértice M-207 de coordenadas UTM N
9.315.733,82 m e E 700.569,68 m, situado na margem direita de um igarapé sem
denominação deste segue por linha seca com azimute de 268º16'54" e distância de
8.006,10 m até o vértice M-208 de coordenadas UTM N 9.315.493,74 m e E
692.567,18 m; desse segue por linha seca com azimute de 299º59'04" e distância de
6.295,38 m até o vértice M-209 de coordenadas UTM N 9.318.639,96 m e E
687.114,37 m; desse segue por linha seca com azimute de 266º27'45" e distância de
9.294,99 m até o vértice M-210 de coordenadas UTM N 9.318.066,43 m e E
677.837,10 m; desse segue por linha seca com o azimute de 331º54'09" e distância de
1.515,02 m até o vértice M-211 de coordenadas UTM N 9.319.402,90 m e E
677.123,57 m; desse segue por linha seca com o azimute de 266º20'27" e distância de
4.354,40 m até o vértice M-212 de coordenadas UTM N 9.319.124,99 m e E
672.778,04 m, situado na divisa da Flona de Altamira; desse segue por linha seca com o
azimute de 23º19'50" e distância de 10.274,43 m até o vértice M-213 de coordenadas
UTM N 9.328.559,34 m e E 676.847,05 m, situado na margem esquerda do um igarapé
Carapuça; desse segue a montante pela margem esquerda com a distância de 9.960,42 m

Contrato de Concessão nº 03/2015 — Anexo 1 — Página 6 de 15
até o vértice M-214 de coordenadas UTM N 9.326.076,87 m e E 683.748,14 m, situado
na cabeceira de um igarapé sem denominação; desse segue por linha seca com azimute
de 32º37'09" e distância de 672,42 m até o vértice M-215 de coordenadas UTM N
9.326.643,23 m e E 684.110,61 m, situado na cabeceira de um igarapé sem
denominação; desse segue a jusante pela margem direita com distância de 9.394,93 m
até o vértice V-204 de coordenadas UTM N 9.325.939,39 m e E 690.180,53 m, situado
na confluência de dois igarapés sem denominação; desse segue a montante pela margem
esquerda com distância de 4.846,48 m até o vértice M-216 de coordenadas UTM N
9.329.749,67 m e E 688.800,94 m, situado na margem esquerda do referido igarapé sem
denominação; desse segue por linha seca com o azimute de 113º25'19" e distância de
266,46 m até o vértice M-217 de coordenadas UTM N 9.329.643,76 m e E 689.045,45
m; desse segue por linha seca com azimute de 39º33'01" e distância de 936,39 m até o
vértice M-218 de coordenadas UTM E N 9.330.365,78 m e E 689.641,71 m; desse
segue por linha seca com azimute de 307º26'21" e distância de 545,23 m até o vértice
M-219 de coordenadas UTM E N 9.330.697,23 m e E 689.208,79 m, situado na
margem esquerda de um igarapé sem denominação; desse segue a montante pela
margem esquerda com distância de 3.925,21 m até o vértice M-220 de coordenadas
UTM N 9.334.122,39 m e E 689.162,53 m, situado na cabeceira do referido igarapé
sem denominação; desse segue por linha seca com o azimute de 350º56'31" e distância
de 1.381,57 m até o vértice M-221 de coordenadas UTM N 9.335.486,74 m e E
688.945,02 m, situado na confluência de dois igarapés sem denominação; desse segue a
jusante pela margem direita do referido igarapé com distância de 2.878,11 até o vértice
V-205 de coordenadas UTM N 9.338.176,96 m c E 688.254,27 m, situado na
confluência de dois igarapés sem denominação; desse segue a montante pela margem
esquerda com distância de 6.499,74 m até o vértice M-222 de coordenadas UTM N
9.337.401,59 m e E 683.045,38 m, situado na cabeceira de um dos referidos igarapés
sem denominação; desse segue por linha seca com azimute de 279º39'55" e distância de
1.975,20 m até o vértice M-223 de coordenadas UTM N 9.337.733,21 m e E
681.098,21 m; desse segue por linha seca com azimute de 17º35'41" e distância de
3.173,58 m até o vértice M-224 de coordenadas UTM N 9.340.758,32 m e E
682.057,54 m, situado na cabeceira de um igarapé sem denominação, junto ao limite da
Flona de Altamira; desse segue a jusante pela margem direita com distância de
24.547,13 m, até o vértice V-206 de coordenadas UTM N 9.359.224,45 m e E
692.769,84 m, situado na confluência do referido igarapé sem denominação com o rio
Aruri Grande; desse segue a montante pela margem esquerda do referido rio Aruri
Grande com a distância de 42.318,54 m até o vértice M-225 de coordenadas UTM N
9.382.339,15 m e E 678.826,75 m, situado na margem direita do rio Aruri Grande;
desse segue por linha seca com azimute de 143º16'42" e distância de 3.835,54 m até o
vértice M-226 de coordenadas UTM N 9.379.264,78 m e E 681.120,13 m, situado na
confluência de dois igarapés sem denominação; desse segue por linha seca com azimute
de 75º46'57" e distância de 8.469,97 m até o vértice M-227 de coordenadas UTM N
9.381.345,04 m e E 689.330,66 m, situado na confluência de dois igarapés sem
denominação; desse segue por linha seca com o azimute de 37º19'33" e distância de
5.235,16 m até o vértice M-228 de coordenadas UTM N 9.385.508,04 m e E
692.504,98 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com o azimute de 1º51'10" e distância de 3.560,44 m até o vértice M-229
de coordenadas UTM N 9.389.066,62 m e E 692.620,10 m; desse segue por linha seca
com o azimute de 69º49'32" e distância de 4.363,77 m até o vértice M-201 de
coordenadas UTM N 9.390.571,60 m e E 696.716,14 m. onde se iniciou a descrição d

perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao Sistema de

Contrato de Concessão nº 03/2015 — Anexo 1 — Página 7 de 15
Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no sistema de
projeção UTM (Universal Transversa de Mercator), com o Meridiano Central 57 W
(fuso 21) como meridiano central de projeção. Todos os azimutes, distâncias, áreas e
perímetros foram calculados no plano de projeção UTM.

Contrato de Concessão nº 03/2015 — Anexo 1 — Página 8 de 15
SIP 6 vUBRd — | OxaUy — S |DT/£O cl! OESSDONO Ap OjnU0)

(opóvoswmap sodo jpuosiod ap arsnfr ap joassod oamuosop joio)

MI TVISAHO TA OÍANVI AQ JAVOINA
VHINVLTV dA TVNOIDVN VISTHO TA

III 18359101 Ofouv A 9p 9peprany

UNIDADE DE MANEJO FLORESTAL HI

Área Plana Total (em ha): 98.413,59
Perímetro Total (em m): 234.382
Município: Altamira e Itaituba/PA

Área HILA

Área Plana (em ha): 83.592,05
Perímetro (em m): 184.210

Os limites da UMF III são descritos a partir da Base Cartográfica em escala 1:100.000
da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG), MI-0938, MI-0939,
MI-1015. Inicia-se a descrição deste perímetro no vértice V-301 de coordenadas UTM
N 9.369.369,86 m e E 705.398,32 m, situado na confluência de dois igarapés sem
denominação; desse segue a montante pela margem esquerda com distância de 5.076,77
m até o vértice M-301 de coordenadas UTM N 9.367.798,97 m e E 709.367,05 m,
situado na cabeceira de um igarapé sem denominação; desse segue por linha seca com
azimute de 116º53'14" e distância de 797,69 m até o vértice M-302 de coordenadas
UTM N 9.367.438,23 m e E 710.078,51 m, situado na confluência de dois igarapés sem
denominação; desse segue a montante pela margem esquerda de um dos referidos
igarapés com distância de 9.901,19 m até o vértice M-303 de coordenadas UTM N
9.362.991,28 m e E 715.990,41 m, situado na cabeceira de um dos referidos igarapés
sem denominação; desse segue por linha seca com azimute de 106º12'01" e distância de
1.645,67 m até o vértice M-304 de coordenadas UTM N 9.362.532,15 m e E
717.570,74 m, situado na cabeceira de um igarapé sem denominação; desse segue a
jusante pela margem direita com a distância de 9.863,97 m até o vértice V-302 de
coordenadas UTM N 9.365.697,14 m e E 725.052,56 m, situado na confluência de dois
igarapés sem denominação; desse segue a montante pela margem esquerda com
distância de 5.895,83 m até o vértice M-305 de coordenadas UTM N 9.360.390,78 m e
E 723.688,86 m, situado na cabeceira de um dos referidos igarapés sem denominação;
desse segue por linha seca com azimute de 187º33'43" e distância de 4.120,50 m até o
vértice M-306 de coordenadas UTM N 9.356.306,11 m e E 723.146,60 m, situado na
confluência de dois igarapés sem denominação; desse segue a jusante pela margem
direita com distância de 7.010,34 m até o vértice V-303 de coordenadas UTM
9.350.238,77 m e E 721.307,65 m, situado na confluência de dois igarapés sem
denominação; desse segue a montante pela margem esquerda com distância de
12.029,74 m até o vértice M-307 de coordenadas UTM N 9.348.305,70 m. e E
715.995,77 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com o azimute de 193º31'43" e distância de 4.134,33 m até o vértice M-
308 de coordenadas UTM N 9.344.286,08 m e E 715.028,63 m, situado na confluência
de dois igarapés sem denominação; desse segue a jusante pela margem direita com a
distância de 2.962,11 m até o vértice V-304 de coordenadas UTM N 9.342.894,61 m e
E 712.767,35 m, situado na confluência de dois igarapés sem denominação; desse segue
a montante pela margem esquerda de um dos referidos igarapés sem denominação com
distância de 7.224,51 m até o vértice M-309 de coordenadas UTM N 9.337.320,02 m e
E 714.577,54 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com azimute 188º20'08" e distância de 3.122,17 m até o vértice M-310
de coordenadas UTM N 9.334.230,83 m e E 714.124,93 m, situado na confluência de
dois igarapés sem denominação; desse segue a jusante pela margem direití com a

Contrato de Concessão nº 03/2015 - Anexo 1 — Página 10 de 15
distância de 6.741,78 m até o vértice V-305 de coordenadas UTM N 9.328.360,18 m e
E 714.901,94 m, situado na confluência de um igarapé sem denominação com o igarapé
do Limão; desse segue a montante pela margem esquerda com distância de 11.246,48 m
até o vértice M-311 de coordenadas UTM N 9.320.788,07 m e E 714.479,78 m, situado
na margem esquerda de um igarapé sem denominação; desse segue por linha seca com
azimute de 213º49'24" e distância de 2.942,72 m até o vértice M-312 de coordenadas
UTM N 9.318.343,38 m e E 712.841,77 m, situado na margem esquerda de um igarapé
sem denominação; desse segue por linha seca com azimute de 257º59'43" e distância de
12.546,47 m até o vértice M-313 de coordenadas UTM N 9.315.733,82 m e E
700.569,68 m, situado na margem esquerda de um igarapé sem denominação; desse
segue a montante pela margem esquerda com distância de 14.496,54 m até o vértice M-
314 de coordenadas UTM N 9.324.393,16 m e E 696.584,00 m, situado na confluência
de dois igarapés sem denominação; desse segue por linha seca com azimute de 8º08'17"
e distância de 5.173,24 m até o vértice M-315 de coordenadas UTM N 9.329.514,30 m
e E 697.316,31 m, situado na confluência de dois igarapés sem denominação; desse
segue a jusante pela margem direita com distância de 16.584,49 m até o vértice V-306
de coordenadas UTM N 9.343.485,65 m e E 701.815,68 m, situado na confluência de
um igarapé sem denominação com o rio Aruri Grande; desse segue a jusante pela
margem direita do referido rio Aruri Grande com distância de 14.821,94 m até o vértice
V-307 de coordenadas UTM N 9.352.983,26 m e E 697.270,42 m, situado na
confluência do rio Aruri Grande com um igarapé sem denominação; desse segue a
montante pela margem direita com distância de 13.574,31 m até o vértice M-316 de
coordenadas UTM N 9.358.204,46 m e E 704.565,13 m, situado na confluência de dois
igarapés sem denominação; desse segue por linha seca com azimute de 12º46'29" e
distância de 2.184,21 m até o vértice M-317 de coordenadas UTM N 9.360.334,60 m e
E 705.048,10 m, situado na confluência de dois igarapés sem denominação; desse segue
a jusante pela margem direita com a distância de 10.112,86 m até o vértice V-301 de
coordenadas UTM N 9.369.369,86 m e E 705.398,32 m, onde se iniciou a descrição do
perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao Sistema de
Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no sistema de
projeção UTM (Universal Transversa de Mercator), com o Meridiano Central 57 W
(fuso 21) como meridiano central de projeção. Todos os azimutes, distâncias, áreas e
perímetros foram calculados no plano de projeção UTM.

Área [IB

Área Plana (em ha): 14.821,54
Perímetro (em m): 50.172

Os limites da UMF III são descritos a partir da Base Cartográfica em escala 1:100.000
da Diretoria do Serviço Geográfico do Exército Brasileiro DSG, MI-1015, MI-1016.
Inicia-se a descrição deste perímetro no vértice M-318 de coordenadas UTM N
9.318.191,30 m e E 723.095,14 m; desse segue por linha seca com azimute de
153º05'23" e distância de 13.490,67 m até o vértice M-319 de coordenadas UTM N
9.306.161,45 m e E 729.200,96 m, situado na confluência de dois igarapés sem
denominação; desse segue por linha seca com azimute de 246º25'24" e distância de
5.963,80 m até o vértice M-320 de coordenadas UTM N 9.303.776,08 m e E
723.734,98 m, situado na confluência de dois igarapés sem denominação; desse a
montante pela margem direita de um dos referidos igarapés com distância de 2.283,13
m até o vértice M-321 de coordenadas UTM N 9.304.247,86 m e E 721.710,48

Contrato de Concessão nº 03/2015 — Anexo 1 — Página 11 de 15
situado na confluência de dois igarapés sem denominação; desse segue com azimute
de 268º02'16" e distância de 8.228,07 m até o vértice M-322 de coordenadas UTM N
9.303.966,14 m e E 713.487,23 m, situado na confluência de dois igarapés sem
denominação; desse segue por um dos referidos igarapés pela margem direita com a
distância de 3.651,40 m até o vértice M-323 de coordenadas UTM N 9.307.121,09 m
e E 712.108,69 m, situado na confluência de dois igarapés sem denominação; desse
segue por linha seca com azimute de 347º 16'37" e distância de 1.883,87 m até o vértice
M-324 de coordenadas UTM N 9.308.958,70 m e E 711.693,79 m; desse segue por
linha seca com azimute de 51º00'00" e distância de 14.670,77 m até o vértice M-318
de coordenadas UTM N 9.318.191,30 m e E 723.095,14 m, onde se iniciou a descrição
deste perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao
Sistema de Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no
sistema de projeção UTM (Universal Transversa de Mercator), com o Meridiano
Central 57 W (fuso 21) como meridiano central de projeção. Todos os azimutes,
distâncias, áreas e perímetros foram calculados no plano de projeção UTM.

Contrato de Concessão nº 03/2015 - Anexo | - Página 12 de 15
STaP ET TUIBo — | OXOUYV — SIOZ/EO al OBSSAdUOD AP OjENuO

fot) casepoos comem
(sl osrepruos couon

epusboy

NVISTAOTA OfANVI dA AAVAINA
VHIANVLTV da TVNOIDVN VISTHOTA

— ATIeISMOL Ouey opopepran

UNIDADE DE MANEJO FLORESTAL IV

Área Plana (em ha): 111.435,98
Perímetro (em m): 192.037
Município: Altamira e Itaituba/PA

Os limites da UMF IV são descritos a partir da Base Cartográfica em escala 1:100.000
da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG), MI-0938, MI-0939,
MI-1015, MI-1016. Inicia-se a descrição deste perímetro no vértice M-401 de
coordenadas UTM N 9.376.088,75 m e E 735.147,23 m, situado na confluência de dois
igarapés sem denominação; desse segue por linha seca com azimute de 164º07'03" e
distância de 11.671,20 m até o vértice M-402 de coordenadas UTM N 9.364.863,11 m
e E 738.341,25 m, situado na margem direita de um igarapé sem denominação; desse
segue por linha seca com azimute de 61º13'21" e distância de 2.572,90 m até o vértice
M-403 de coordenadas UTM N 9.366.101,73 e E 740.596,38 m, situado no limite da
flona; desse segue por linha seca com azimute de 164º55'01" e distância de 40.707,58
m até o vértice M-404 de coordenadas UTM N 9.326.796,56 m e E 751.189,34 m,
situado na margem esquerda do igarapé do Limão, junto ao limite da Flona; desse
segue a montante pela margem esquerda do referido igarapé com a distância de
20.773,11 m até o vértice M-405 de coordenadas UTM N 9.326.658,06 m e E
740.270,32 m, situado na confluência do igarapé do Limão com um igarapé sem
denominação; desse segue por linha seca com azimute de 288º26'23" e distância de
12.486,84 m até o vértice M-406 de coordenadas UTM N 9.330.607,74 m e E
728.424,60 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com azimute de 249º26'03" e distância de 7.951,02 m até o vértice M-
407 de coordenadas UTM N 9.327.814,68 m e E 720.980,31 m, situado na margem
direita de um igarapé sem denominação; desse segue por linha seca com azimute de
222º46'22" e distância de 9.572,35 m até o vértice M-408 de coordenadas UTM N
9.320.788,07 m e E 714.479,78 m, situado na margem direita de um igarapé sem
denominação; desse segue a jusante pela margem direita do referido igarapé com
distância de 11.246,48 m até o vértice V-401 de coordenadas UTM N 9.328.360,18 m
e E 714.901,94 m, situado na confluência do igarapé do Limão com um igarapé sem
denominação; desse segue a montante pela margem esquerda do referido igarapé sem
denominação com distância de 6.741,78 m até o vértice M-409 de coordenadas UTM
N 9.334.230,83 m e E 714.124,93 m, situado na confluência de dois igarapés sem
denominação; desse segue por linha seca com azimute de 8º20'08" e distância de
3.122,17 m até o vértice M-410 de coordenadas UTM N 9.337.320,02 m e E
714.577,54 m, situado na confluência de dois igarapés sem denominação; desse segue
a jusante pela margem direita com a distância de 7.224,51 m até o vértice V-402 de
coordenadas UTM N 9.342.894,61 m e E 712.767,35 m, situado na confluência de dois
igarapés sem denominação; desse segue a montante pela margem direita com distância
de 2.962,11 m até o vértice M-411 de coordenadas UTM N 9.344.286,08 m e E
715.028,63 m, situado na confluência de dois igarapés sem denominação; desse segue
por linha seca com azimute de 13º31'43" e distância de 4.134,33 m até o vértice M-412
de coordenadas UTM N 9.348.305,70 m e E 715.995,77 m, situado na confluência de
dois igarapés sem denominação; desse segue a jusante pela margem direita de um dos
referidos igarapés sem denominação com distância de 12.029,74 m até o vértice V-403
de coordenadas UTM N 9.350.238,77 m e E 721.307,65 m, situado na confluência de
dois igarapés sem denominação; desse segue a montante pela margem direita de um
dos referidos igarapés sem denominação com distância de 7.010,34 m até o vérti

Contrato de Concessão nº 03/2015 - Anexo 1 - Página 14 de 15
413 de coordenadas UTM N 9.356.306,11 m e E 723.146,60 m, situado na confluência
de dois igarapés sem denominação; desse segue por linha seca com azimute de
7º33'43" e distância de 4.120,50 m até o vértice M-414 de coordenadas UTM N
9.360.390,78 m e E 723.688,86 m, situado na cabeceira de um igarapé sem
denominação; desse segue a jusante pela margem direita do referido igarapé coma
distância de 5.895,83 m até o vértice V-404 de coordenadas UTM N 9.365.697,14 m e
E 725.052,56 m, situado na confluência de dois igarapés sem denominação; desse
segue a jusante pela margem direita com a distância de 14.249,63 m até o vértice V-
405 de coordenadas UTM N 9.368.761,85 m e E 733.943,29 m, situado na confluência
de dois igarapés sem denominação; desse segue a montante pela margem esquerda com
a distância de 7.564,53 m até o vértice M-401 de coordenadas UTM N 9.376.088,75 m
e E 735.147,23 m, onde se iniciou a descrição do perímetro. Todas as coordenadas
aqui descritas estão georreferenciadas ao Sistema de Referência Geocêntrico para as
Américas, SIRGAS 2000, e projetadas no sistema de projeção UTM (Universal
Transversa de Mercator), com o Meridiano Central 57 W (fuso 21) como meridiano
central de projeção. Todos os azimutes, distâncias, áreas e perímetros foram calculados
no plano de projeção UTM.

Contrato de Concessão nº 03/2015 — Anexo 1 - Página 15 de 15

Doe
ANEXO 2

1. Produtos
1.1. Madeira em Toras
1.1.1. Definição

Parte de uma árvore, seções do seu tronco ou sua principal parte, em formato
roliço, destinada ao processamento industrial.

1.1.2. Condições Especiais e Exclusões

I Espécies florestais que também sejam provedoras de produtos florestais não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a produção sustentável desses produtos não madeireiros.
Provisões especiais nesse sentido deverão constar do Plano de Manejo Florestal
Sustentável (PMFS).

II. Serão imunes de corte todas as espécies madeireiras protegidas por lei ou por
regulamentações locais.

1.2. Material Lenhoso Residual da Exploração Florestal
1.2.1. Definição
Porção de galhos, raizes e troncos de árvores e nós de madeira, normalmente
utilizados na queima direta ou produção de carvão vegetal, na forma de lenha, ou
seções aproveitáveis da árvore originadas a partir da galhada, destinadas à cadeia
produtiva da madeira serrada e utilizadas na forma de torete.

1.3. Produtos Florestais Não Madeireiros

1.3.1. Definição

Produtos florestais não lenhosos, incluindo folhas, raízes, cascas, frutos, sementes,
exsudados, gomas, óleos, látex e resinas.

1.3.2. Condições Especiais e Exclusões
1. Os seguintes produtos só poderão ser explorados pelo concessionário mediante

prévia autorização do Serviço Florestal Brasileiro, que avaliará a compatibilidade
do uso comercial com o uso tradicional da comunidade:

Contrato de Concessão nº 03/2015 — Anexo 2 - Página 1 de 2
a) palmito e fruto do açaí — Euterpe precatoria ou Euterpe oleracae;
b) fruto de castanha-do-pará — Bertoletthia excelsa;

c) óleo de copaíba — Copaifera spp;

d) semente e óleo de andiroba — Carapa guianensis;

e) resina de breu — Protium spp;

f) cipó titica — Heteropsis flexuosa;

g) látex da seringueira — Hevea spp;

h) resina de jutaicica - Martiodendron elatum; e

i) todos os produtos das demais palmáceas.

IH. O uso comercial desses produtos por parte do concessionário está

condicionado à aprovação de planos de manejo específicos e ao seu
licenciamento ambiental, conforme normas que disciplinam a matéria.

III. Será garantido acesso regulado gratuito às instituições públicas para coleta de
sementes para fins de produção de mudas. E vedada a essas instituições a
comercialização das sementes coletadas.

IV. A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros será regulada para garantir a adequada regeneração das espécies
no período de pousio da floresta.

Contrato de Concessão nº 03/2015 — Anexo 2 — Página 2 de 2
FLORESTAL DA FLONA DE ALTAMIRA

Tabela 1 — Descrição dos indicadores.

Al — Implantação e manutenção de sistema de gestão e
desempenho de qualidade das operações florestais.

A2 — Investimento em infraestrutura e serviços para comunidade

e local. E

A3 — Adoção de inovações técnicas e tecnológicas associadas ao
manejo florestal.

“A4 — Grau de processamento local do produto florestal. x
Bl — Investimentos na proteção da UMF.

B2 — Geração de empregos pela concessão florestal.

B3 — Capacitação dos empregados.

B4 — Implantação e manutenção de sistema de gestão da

qualidade, responsabilidade social e saúde e segurança no

trabalho.

B5 — Aproveitamento de resíduos florestais.

B6 — Implantação e manutenção de Sistema de Gestão da

Qualidade na Indústria.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 1 de 19

CO

FICHAS DE PARAMETRIZAÇÃO DE INDICADORES PARA FINS DE
CLASSIFICAÇÃO E BONIFICAÇÃO DO EDITAL DE CONCESSÃO

XoRo xXx
Tabela 2 — Ponderação dos critérios e indicadores.

Pontos Pontos totais

Critérios p Indicadores Feia dos AR SRRETE Quito
Rca indicadores . |. dos critérios
critério indicadores
Implantação e manutenção de
Critério sistema de gestão e desempenho
Ambiental 10 de qualidade das operações ! 100 100
florestais.
Critério Investimento em infraestrutura
E 100 AZ — eserviços para comunidade 1 100 100
social local

Adoção de inovações técnicas e
Eficiência 100  A3 tecnológicas associadas ao 1 100 100
manejo florestal.

Agregação Grau de processamento local do
devalor 100 A4 produ: 1 200 200

Tabela 3 — Bonificadores e percentuais de desconto sobre a proposta de preço.

Indicadores

A4 — Grau de processamento local do produto. 15
Bl — Investimentos na proteção da UMF. 10
B2 — Geração de empregos pela concessão florestal. 10
B3 — Capacitação dos empregados. 10
B4— Implantação e manutenção de sistema de gestão da qualidade, 10
responsabilidade social e saúde e segurança no trabalho.

B5 — Aproveitamento de resíduos florestais. 10
B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e 10
Ambiental na Indústria.

Limite de bonificação do edital 75%

Contrato de Concessão nº 03/2015 — Anexo 3 - Página 2 de 19
1. Identificação:

Critério Menor impacto ambiental.

Implantação e manutenção de sistemas de gestão e desempenho de qualidade

Indicador socioambiental das operações florestais.
Parâmetro de E

desempenho Certificação florestal independente.
Aplicação (X) Classificatório () Bonificador

2. Parametrização:

Descrição do
indicador

Intervalo de
variação
Classificação

Periodicidade e
prazo de
apuração

Bonificação

Certificação florestal independente das operações realizadas na unidade
de manejo florestal objeto da-concessão florestal, expedida por entidade
credenciada pelos seguintes sistemas:

e FSC — Conselho de Manejo Florestal (Forest Stewardship

Council);

e Cerflor- Programa Brasileiro de Certificação Florestal;

e PEFC- Sistema Pan-Europeu de Certificação Florestal.
Poderão ser considerados outros sistemas de certificação reconhecidos em
ato próprio pelo Serviço Florestal Brasileiro.

(Sim — ( )Não

Será conferida a pontuação máxima do indicador aos proponentes que se
comprometerem com a certificação florestal marcando “sim”. Não
pontuarão os proponentes que assinalarem “não”.

Anual, a partir da aprovação do terceiro Plano Operacional Anual (POA).

Não se aplica.

3. Meios de verificação:

e | apresentação de certificado válido;
e — sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 3 de 19

CO
Fic

1. Identificação:
Critério Maior benefício social.
Indicador Investimento em infraestrutura e serviços para comunidade local.

Parâmetro de Valor investido nas comunidades locais em bens e serviços.
desempenho

Aplicação (X) Classificatório ( ) Bonificador

2. Parametrização:

Valor anual a ser investido em comunidades adjacentes e residentes na
Flona do Altamira, em equipamentos sociais, bens e serviços definidos a
partir de propostas aprovadas pelos Conselhos de Meio Ambiente do
Municípios de Altamira e Itaituba.

Descrição do
parâmetro de O valor anual será expresso em reais (R$) por hectare da área total da
desempenho Unidade de Manejo Florestal pretendida pelo licitante, a ser depositado
em conta específica para esse fim.
Os valores ofertados serão reajustados anualmente pelo mesmo índice de
reajuste dos preços florestais definido no item 14.5.1 do edital de licitação.
Intervalo de Intervalo de variação do indicador: entre R$ 0,10/ha e R$ 0,50/ha.
variação
O licitante que apresentar a proposta com o maior valor anual expresso em
R$/ha por ano, dentro do intervalo de variação, receberá a pontuação
máxima do indicador. As demais propostas serão pontuadas de forma
diretamente proporcional à proposta vencedora, de acordo com a fórmula
a seguir:
Classificação o ( PLic )» 7
Pontos = PV
em que:

PLic — Proposta do licitante;
PV — Proposta vencedora;
TP — Total de pontos do indicador.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 4 de 19
Periodicidade e . :
p de apuração Anual, a partir da aprovação do segundo Plano Operacional Anual,

Bonificação Não se aplica.

3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
extratos de contas bancárias específicas;

prestação de contas dos investimentos realizados;

atas de reuniões dos conselhos de meio ambiente do município de Altamira; e
verificação in loco dos investimentos.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 5 de 19

Dee
1. Identificação:

Critério Maior eficiência no uso da floresta.

Indicador Adoção de inovações técnicas e tecnológicas associadas ao manejo florestal.
Parâmetro de oi

desempenho Adoção do Modelo Digital de Exploração Florestal.

Aplicação (X) Classificatório '( ) Bonificador

2. Parametrização:

Ee esp Adoção do Modelo Digital de Exploração Florestal como metodologia
desempenh o para planejamento, controle e monitoramento das operações florestais.
o ve ( )Sim — ( )Não

Será conferida a pontuação máxima do indicador aos proponentes que se
Classificação comprometerem com a adoção do Modelo Digital de Exploração Digital,
marcando “sim”. Não pontuarão os proponentes que assinalarem “não”.

Periodicidade e Anual, a partir da aprovação do segundo Plano Operacional Anual
prazo de apuração (POA).

Bonificação Não se aplica.

3. Meios de verificação:
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

análise de Planos Operacionais Anuais (POAs);
visitas de campo;

análise de relatórios e mapas; e

análise de banco de dados georreferenciados.

....

Contrato de Concessão nº 03/2015 — Anexo 3 - Página 6 de 19
1. Identificação:

apos Maior agregação de valor ao produto florestal na região da concessão

Critério a
lorestal.

Indicador Grau de processamento local do produto.

Parâmetro de Valor adicionado à madeira em tora extraída da UMF, por meio de unidades
desempenho — de processamento localizadas na área de influência da concessão florestal.

Aplicação (X) Classificatório (X) Bonificador

2. Parametrização:

) A agregação de valor é verificada por meio do Fator de Agregação de
Valor (FAV), que mede a relação entre o preço de venda dos produtos
processados e o preço mínimo-do edital para o produto tora. O cálculo é
realizado a partir da relação entre a receita obtida com a venda dos
produtos processados a partir das toras produzidas na UMF e o valor das
toras produzidas, com base no Preço Mínimo do Edital. Esse valor é
multiplicado pela ponderação entre o volume de toras processado em um
raio de 150 km da Flona e o volume total de toras extraídas da UMF
durante o período de produção anual.

Fator de Agregação de Valor (FAV) = (5) x (5)

D
em que:
Descrição do
parâmetro de A = Receita bruta obtida a partir da comercialização dos produtos
desempenho processados, oriundos de toras produzidas na UMF durante o período de
e produção anual;

B = Valor das toras produzidas durante o período de produção anual,
com base no Preço Mínimo do Edital, corrigido pelo índice de reajuste
do contrato;

C = Volume anual de toras com origem na UMF, processadas
diretamente pelo concessionário (em m) em plantas industriais
localizadas nos municípios situados em um raio de até 150 km de
distância dos limites da Floresta Nacional do Altamira;

D = Volume total de toras extraídas da UMF pelo concessionário (em
mº) durante o ano.

Contrato de Concessão nº 03/2015 - Anexo 3 - Página 7 de 19

===
Intervalo de
variação

Classificação

Periodicidade e
prazo de apuração

Bonificação

Aplicação

Intervalo de variação do indicador:

Para as UMFs Ie IV:
e mínimo- 10;
e máximo — Sem limite máximo.

Para as UMFs II e II:
e mínimo-sS;
e máximo — Sem limite máximo.

O licitante que apresentar o maior FAV receberá 100% dos pontos e os

demais receberão pontuação diretamente proporcional à proposta
vencedora.

Anual, a partir da aprovação do segundo Plano Operacional Anual,
conforme gradação a seguir:

— alcance de no mínimo 50% da proposta na primeira avaliação
anual;

— alcance de no mínimo 70% da proposta na segunda avaliação
anual;

— alcance de no mínimo 90% da proposta na terceira avaliação
anual;

— alcance pleno da proposta a partir da quarta avaliação anual.

Será concedida bonificação de 1% para de cada 1 ponto acima da
proposta técnica, até o limite de 15%.

O indicador será apurado anualmente a partir de solicitação do
concessionário, conforme regras estabelecidas na Resolução SFB
04/2011.

3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

documentação de origem florestal;

Guias de Recolhimento da União (GRUSs);
análises do processamento industrial;

cadeia de custódia dos produtos;

dados, informações e relatórios do concessionário;
notas fiscais de venda de produtos; e

checagens de campo.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 8 de 19
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE
BONIFICADOR

1. Identificação:

Critério Menor impacto ambiental.
Indicador Investimentos em bens e serviços voltados para a proteção da UMF.
Pardmetpide Investimentos realizados.
desempenho
Aplicação ( JClassificatório (X) Bonificador
[Ed 2. Parametrização:
Investimentos em bens e serviços voltados para a proteção da UMF,
adicionais aos apresentados no Plano de Proteção a ser elaborado pela
concessionária e aprovado previamente pelo SFB, conforme detalhamento a
seguir:
* investimentos em equipamentos: investimentos em bens de capital
para o exercício das atividades de monitoramento, fiscalização e
controle na floresta pública federal. São elegíveis a aquisição de
veículos terrestres e fluviais e equipamentos de comunicação, entre
outros;
e investimentos em infraestrutura: são elegíveis investimentos em
infraestruturas voltadas para a proteção da UMF, tais como a
construção de postos de controle ao longo de vias terrestres e fluviais,
instal ;
Descrição do instalação de portões e cercas,
parâmetro de e investimentos em serviços: são elegíveis investimentos em serviços,
8 desempenho tais como vigilância patrimonial, apoio logístico às operações de
fiscalização e controle.

O investimento para ser elegível para a bonificação deverá possuir as
seguintes características mínimas:

* ter vínculo com os planos de manejo da Flona e de proteção da UMF
apresentados pelo concessionário;

e atender a alguma contingência, conforme demanda e aprovação
prévia do SFB;

* possuir comprovantes fiscais de execução das despesas;

e estar em conformidade com as normas que regem as relações
trabalhistas.

Contrato de Concessão nº 03/2015 — Anexo 3 - Página 9 de 19

==
O concessionário receberá bonificação no preço da madeira, de acordo com o
valor do investimento realizado, conforme parâmetros descritos a seguir:

1. investimentos em equipamentos:

e desconto máximo no valor de compra de cada equipamento até
um limite máximo anual de 10% sobre o valor do mº de tora
produzida. Cada equipamento poderá ser elegível para
bonificação durante os dois anos seguintes a sua aquisição;

2. investimentos em infraestrutura:
e desconto máximo no valor do custo da obra até um limite
máximo anual de 10% sobre o valor do m” de tora produzida.

Cada obra de infraestrutura poderá ser elegível para bonificação
durante os dois anos seguintes à sua conclusão;

Regras de

aplicação da

bonificação
3. investimentos em serviços:

e desconto máximo no valor do custo do serviço ou até um limite
máximo anual de 10% sobre o valor do m” de tora produzida, durante
o ano seguinte à sua prestação. [E
O limite anual de bonificação deste indicador é de 10%. Não é possível a
aplicação de valores de bonificação que excedam esse percentual. Caso o
concessionário alcance percentual de bonificação maior do que o limite de 10%,
deverá optar pelo investimento a ser bonificado.

O indicador será apurado anualmente a partir de solicitação do concessionário,

Apuração conforme regras estabelecidas na Resolução SFB 04/2011.

3. Meios de verificação:

e notas fiscais; e
e verificações em campo.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 10 de 19
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE
BONIFICADOR

1. Identificação:

Critério Maior benefício social.

Indicador Geração de empregos pela concessão florestal.

Parâmetro de ' ”

desempenho Estoque anual médio de empregados na concessão florestal.

Aplicação () Classificatório ( X) Bonificador

[) 2. Parametrização:
Estoque médio de empregados e trabalhadores próprios ou terceirizados nas
atividades florestais e industriais associadas à concessão florestal.
O número é dado pelo somatório do estoque médio de empregos mantidos
pelo concessionário no período anual (janeiro a dezembro) nas atividades
florestal e industrial.
Para a contabilização dos trabalhadores terceirizados, será exigida a
apresentação de contrato formal entre o concessionário e a empresa
terceirizada, acompanhado dos dados e da função exercida por cada
trabalhador terceirizado.
Estoque anual médio de empregos (EE) = EEI + EEF
em que:
mm Descrição do dis
parâmetro de eei
desempenho = 46)
da EpI= [2 |x (=)
vT

em que:

EEI = estoque anual médio de empregos na indústria. O cálculo de
empregos na indústria será realizado de forma proporcional ao
volume processado oriundo da concessão florestal; 4

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 11 de 19

Eee
EEF = estoque anual médio de empregos na Unidade de Manejo
Florestal (UMF);

eei = estoque de empregos na indústria;

eef = estoque de empregos na Unidade de Manejo Florestal (UMF);
VC — volume processado oriundo da concessão florestal;

VT — volume total processado na unidade industrial.

Número mínimo de empregos diretos por UMF para a aplicação da

bonificação:
e UMFI-67 empregos;
e UMFII-195 empregos;
e UMF IL - 171 empregos; e
e UMF IV - 188 empregos.

Parâmetros para a aplicação da bonificação:

Regras de .
aplicação da e UMF 1 - 2% de bonificação para cada emprego acima do número
bonificação mínimo de empregos para bonificação, até um limite de 10%;

e UMF II - 1% de bonificação para cada 2 empregos acima do número
mínimo de empregos para bonificação, até um limite de 10%;

e UMF III - 1% de bonificação para cada 2 empregos acima do número
minimo de empregos para bonificação, até um limite de 10%; e

e UMF IV — 1% de bonificação para cada 2 empregos acima do número
mínimo de empregos para bonificação, até um limite de 10%.

O indicador será apurado anualmente a partir de solicitação do
concessionário, conforme regras estabelecidas na Resolução SFB 04/2011.

Apuração

3. Meios de verificação:
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

registros na Carteira de Trabalho e Previdência Social (CTPS);
folha de pagamento;

contratos de terceirização; e

Documentos de Origem Florestal (DOF).

Contrato de Concessão nº 03/2015 - Anexo 3 - Página 12 de 19
4. Definições:

Fermo

Estoque de
empregos

Média mensal do número de empregados do concessionário nos
municípios situados em um raio de até 150 km de distância dos limites
da Flona licitada. Será considerado o estoque de empregos no início
de cada mês, somado às admissões e descontadas as demissões no
mesmo mês. Serão considerados os trabalhadores da Unidade de
Manejo Florestal e os trabalhadores das unidades de processamento
responsáveis pela transformação das toras oriundas da UMF.

Poderão ser contabilizados os empregos de mais de uma unidade de
processamento pertencente, ou não, ao concessionário ou ao consórcio
vencedor da licitação, desde que atendam ao critério de localização,
processem matéria-prima oriunda da concessão florestal e adotem o
sistema de controle de cadeia de custódia definido pelo SFB.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 13 de 19

ecoa
FICHA DE CARACTE

ZLAÇÃO DE INDICADOR EXCLUSIVAME

BONIFICADOR

1. Identificação:

Critério Maior benefício social.

Indicador Capacitação dos empregados.

Parâmetro de a .

desempenho Investimentos na capacitação de empregados.
Aplicação () Classificatório (X) Bonificador

2. Parametrização:
Investimentos na capacitação e no treinamento de empregados em atividades
ligadas ao manejo florestal sustentável, à industrialização de produtos

Descrição do | florestais e à gestão e administração de negócios.

parâmetro de

desempenho Serão elegíveis capacitações e treinamentos pontuais e contínuos que
possuam comprovantes de despesas, relatórios de atividades e certificados de
treinamento para cada trabalhador.

Regras de Serão bonificados investimentos em qualificação de mão de obra em até 80%
aplicação da do valor comprovado dos gastos em instrutoria, até o limite de 10% sobre o
bonificação preço do m' de tora produzida.

O indicador será apurado anualmente a partir de solicitação do
concessionário, conforme regras estabelecidas na Resolução SFB 04/2011.

Apuração

3. Meios de verificação:

apresentação de comprovantes de despesas;
relatórios executivos com registros fotográficos;
certificados por trabalhador capacitado; e
outros.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 14 de 19
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

1. Identificação:

Critério Maior benefício social.

Implantação e manutenção de sistema de gestão da qualidade, responsabilidade

Indicador social e saúde e segurança no trabalho.

Parâmetro de a e
desempenho Certificação independente.
Aplicação (.) Classificatório (X) Bonificador

2. Parametrização:

Certificação da empresa em sistemas de qualidade, responsabilidade social e
saúde e segurança no trabalho, por meio dos seguintes sistemas:

1. certificação de gestão de qualidade social e saúde e segurança no
trabalho:

e Série OHSAS 18001;

rar e Série ISO 18.000.

desenipenho 2. certificação do sistema de gestão de responsabilidade social:
e SA 8.000;
e NBR 16.001.

Poderão ser aceitos outros sistemas e normas, de acordo com análise e decisão
do SFB.

A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com a validade do certificado, com base nos

Regras de seguintes percentuais:
aplicação da
bonificação * sistema de Gestão de Responsabilidade Social - 5%;

e certificação de gestão de qualidade social e saúde e segurança no
trabalho — 5%;
e ambas certificações — 10%.

Anualmente, a partir de solicitação do concessionário, conforme regras

Apuração estabelecidas na Resolução SFB 04/2011. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 15 de 19

DDD
3. Meios de verificação:
* — apresentação de certificado válido;

e sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras.

Contrato de Concessão nº 03/2015 — Anexo 3 - Página 16 de 19
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
BONIFICAÇÃO

1. Identificação:

Critério Maior eficiência.
Indicador Aproveitamento de resíduos florestais.

Parâmetro de Geração ou cogeração de energia, por meio do uso de resíduos florestais
desempenho industriais.

Aplicação () Classificatório (X) Bonificador
Ea 2. Parametrização:
Descrição do

Implantação de sistema de geração ou cogeração de energia térmica ou

parâmetro de“ cjgyrica e térmica a partir de resíduos florestais.

desempenho

Geração e cogeração contínua de energia térmica e elétrica:

e geração/cogeração de energia térmica — 70% do percentual máximo
de bonificação do indicador durante 10 anos;

* geração/cogeração contínua de energia elétrica e térmica — 100% do
percentual máximo de bonificação do indicador durante 10 anos.

O prazos iniciam sua contagem a partir da entrada em operação dos
equipamentos e a efetiva geração de energia.

Industrialização de resíduos florestais para objetos de madeira e
compactação para energia:

so Regras para a ra a E , e ais
aplicação da e utilização de no mínimo 5% dos resíduos gerados na indústria —

bonificação 2,5% de bonificação;

e utilização de no mínimo 10% dos resíduos gerados na indústria —
5,0% de bonificação;

e utilização de no mínimo 15% dos resíduos gerados na indústria —
7,5% de bonificação;

e utilização de no mínimo 20% dos resíduos gerados na indústria —
10% de bonificação.

A bonificação à industrialização de resíduos florestais poderá ser
acessada por no máximo 10 anos.

O indicador será apurado anualmente, a partir de solicitação do

Aguração concessionário, conforme regras estabelecidas na Resolução SFB 04/2011.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 17 de 19

Deo
3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

4. Definições:
Termo
Geração e

cogeração
contínua

Objetos de
madeira

Compactação de
resíduos

avaliação da central de geração de energia elétrica;

avaliação do histórico de consumo de energia elétrica da rede pública;
romaneio das unidades de consumo de energia térmica;

estudos de rendimento industrial;

notas fiscais; e

medições in loco.

Geração/cogeração de energia térmica e elétrica de forma contínua para
o abastecimento industrial próprio ou a comercialização.

Produtos gerados a partir do aproveitamento de resíduos sólidos de
madeira oriundos do processamento primário, abrangendo objetos
decorativos, móveis, componentes, bijuterias, entre outros.

Resíduos de madeira prensados e compactados em alta pressão sem
aglutinantes químicos para a produção de energia.

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 18 de 19
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
BONIFICAÇÃO

1. Identificação:

Critério Maior eficiência.
Indicador Implantação e manutenção de Sistema de Gestão da Qualidade e Ambiental
na indústria.
Parâmetro de , E
desempenho Certificação independente.
Aplicação (.) Classificatório (X) Bonificador
[) 2. Parametrização:

Certificação da empresa em sistemas de gestão de qualidade do processo
industrial:
1. certificação de gestão de qualidade e sistema de gestão ambiental das
Descrição do seguintes séries de normas:

ssa de * Série ISO 9.000; e
e Série ISO 14.000.

Poderão ser aceitos outros sistemas e normas, de acordo com análise e decisão
do SFB.
A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com sua validade e com os seguintes
percentuais:

Regras para e Sistema de Gestão de Qualidade — 5% de bonificação sobre o preço

[) bonificação do produto madeira em tora;

e certificação de sistema de gestão ambiental - 5% de bonificação
sobre o preço do produto madeira em tora;

e ambas certificações — 10%.
Anualmente, a partir da solicitação do concessionário, conforme regras

Apuração estabelecidas na Resolução SFB 04/2011. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

3. Meios de verificação:
e — apresentação de certificado válido;

* — sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras. ”

Contrato de Concessão nº 03/2015 — Anexo 3 — Página 19 de 19

CO
O processamento das garantias segue as regras estabelecidas na Resolução SFB nº 16,
de 7 de agosto de 2012, e demais disposições apresentadas neste anexo.

1. Da garantia de proposta.

1.1. A garantia de proposta será apresentada junto com a documentação de
habilitação, e sua ausência implicará a inabilitação da concorrente.

1.2. A garantia de proposta deverá ser prestada em qualquer das formas previstas no
art. 56, $1º e seus incisos da Lei 8.666/1993 c/c o art. 21, $2º e seus incisos da
Lei 11.284/2006.

2. Da garantia de execução do contrato.
2.1. Da prestação da garantia de execução do contrato.

2.1.1. A prestação da garantia de execução do contrato seguirá percentuais do
Valor de Referência do Contrato e fases definidas no item 13.2.2. do
edital de licitação para concessão florestal.

2.1.2. Em atendimento ao disposto no 8 3º do art. 21 da Lei 11.284/2006, as
garantias serão prestadas em até 30 dias para pessoa jurídica de pequeno
porte, microempresas e associações de comunidades locais.

2.1.3. É facultado ao concessionário o adiantamento da prestação de uma ou
mais fases da garantia de execução do contrato.

5 2.1.4. A prestação e a atualização da garantia em cada fase de execução do
contrato poderão ser feitas utilizando-se uma das diferentes modalidades
previstas em lei, por meio de um único ou de vários contratos de seguro.

2.1.5. A prestação da garantia de execução do contrato poderá ser estabelecida
por meio das modalidades previstas no par. 1º do art. 56 da Lei
8.666/1993 c/c par. 2º do art. 21 da Lei 11.284/2006, conforme as regras
apresentadas a seguir.

2.1.5.1. Da caução em dinheiro.
a) A caução em dinheiro será considerada prestada quando da
apresentação do comprovante de depósito na Caixa

Econômica Federal (CEF), nos termos do Decreto 93.872, de
23 de dezembro de 1986.

Contrato de Concessão nº 03/2015 - Anexo 4 — Página 1 de 3

CO
245.2.

Da caução em títulos da dívida pública.

a) Os títulos da dívida pública serão aceitos por seu valor
nominal, desde que emitidos sob a forma escritural, mediante
registro em sistema centralizado de liquidação e de custódia
autorizado pelo Banco Central do Brasil, e avaliados pelos
seus valores econômicos, conforme definido pelo Ministério
da Fazenda, considerando o disposto na Lei 10.179, de 6 de
fevereiro de 2001.

b) Não serão aceitos como garantia válida os títulos da dívida
pública pendentes de condição ou termo, fora de seus prazos
de validade ou que estejam prescritos.

2.1.5.3. Do seguro-garantia.

2.1.5.4.

a) O seguro-garantia deverá ser emitido por instituição com
registro na Superintendência de Seguros Privados (Susep) e
ressegurado de acordo com a legislação sobre este assunto,
figurando como tomador o adjudicatário.

b) Para o seguro-garantia, deverá figurar como beneficiário-
o

segurado o Serviço Florestal Brasileiro, CNPJ nº
37115375/0008-83.

Da fiança bancária.
a) A fiança bancária será emitida por instituição bancária

registrada no Banco Central do Brasil e terá por favorecido o
Serviço Florestal Brasileiro, CNPJ nº 37115375/0008-83.

2.2. Da execução da garantia do contrato.

2i2il.

A execução da garantia contratual será realizada no caso de rescisão,
quando houver inadimplência contratual, e poderá ser efetuada nos casos

de:

a) ressarcimento de prejuízos a terceiros e ao erário, ocasionados pela
ação ou omissão do concessionário no cumprimento do objeto do
contrato, incluindo a infraestrutura de órgãos governamentais e dos
bens reversíveis da concessão;

b) inadimplemento das obrigações financeiras contratuais, incluindo os
custos do Edital;

c) condenação da concedente por razão de atos da responsabilidade do
concessionário na execução do contrato; e

d) execução da garantia contratual para ressarcimento da Administração,

e dos valores das multas e indenizações a ela devidos. j
Contrato de Concessão nº 03/2015 - Anexo 4 — Página 2 de 3 di
2.2.2. Caso o valor da garantia seja insuficiente para a cobertura dos eventos
listados, o concessionário permanecerá responsável pelo valor
remanescente.

3. Regras gerais.
3.1. Não será aceita garantia prestada por terceiros, ainda que parcial.

3.2. Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição, poderá apresentar a garantia.

3.3. A atualização anual das garantias será efetuada por meio do mesmo índice das
demais obrigações financeiras do contrato de concessão, de acordo com as
regras estabelecidas na Resolução SFB nº 16, de 7 de agosto de 2012.

3.4.0 concessionário poderá trocar de modalidade de garantia mediante a
autorização do Serviço Florestal Brasileiro (SFB).

3.5. A garantia contratual depositada será devolvida após a extinção do contrato de
concessão florestal, caso o motivo da extinção não acarrete a sua execução.

3.6. As garantias devem ser compatíveis com as disposições do edital de licitação e
do contrato de concessão florestal.

3.7. Para prestação de garantia de execução do contrato por meio de caução em título
da dívida pública, seguro-garantia e fiança bancária, deverão ser apresentados os
títulos representativos originais, para certificação do cumprimento da condição
de assinatura e manutenção do contrato. A custódia dos títulos é de
responsabilidade do Serviço Florestal Brasileiro.

Contrato de Concessão nº 03/2015 — Anexo 4 — Página 3 de 3

ooo
